Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 1 of 94

To: Honorable Judge Paul G. Gardephe, U.S.D.J. - SDNY
From: Brandon Green Reg. No. 56400-054
Defendant, Pro Se

cc: Attorney Steven Witzel; Office of AUSA;

Re: Case No. 16 Cr. 281--002 (PGG)

COVER LETTER; AND CERTIFICATE OF SERVICE

Dear Judge Gardephe,

Thank you for your time. |'m writing to inform you that I've sent herewith: An Affidavit and
Motion to Recuse, as well as a Motion to Reconsider, with an Index to Exhibits for those pleadings, and
my Affidavit in Support of my IAC and other post-conviction claims. Please upload these documents to
my case docket if they have not been so already and move forward with addressing the same in due
form of law. Thank you for your time.

Please take notice that this cover letter also serves as my Certificate of Service, to certify that |
also sent a copy of all the accompanying documents to, inter alios, the Office of the United States
Attorney, via U.S. Mail, on this 23rd day of February 2021.

Respectfully Submitted,

/S/
Brandon Green Reg. # 56400-054
Defendant, Pro Se
MDC - Brooklyn
P.O. Box 329002

Brooklyn, New York 11232

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 2 of 94

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT of NEW YORK

 

4
UNITED STATES OF AMERICA,
Plaintiff,
- against -
BRANDON GREEN, et al.,
Defendant, Pro Se.
x

 

Case No. 16 Cr. 281--002 (PGG)

CERTIFICATE OF GOOD FAITH

(28 U.S.C. Sec. 144)

|, Steven Witzel, Esq., being the Attorney duly appointed as Stand-by Counsel in this matter for the
Pro Se Defendant, Brandon Green, do hereby submit this Certificate of Good Faith, under 28 U.S.C.
Section 144, to Certify that I've read the accompanying Affidavit of recusal, and that such is being
submitted in Good Faith.

SUBMITTED on this __ day of February 2021.

Respectfully Submitted,

 

Steven Witzel, Esq.

Stand-by Counsel

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 3 of 94

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA,
Plaintiff,
- against -
BRANDON GREEN, et al,,
Defendant, Pro Se.
x

Case No. 16 Cr. 281--002 (PGG)

AFFIDAVIT OF FACTS IN SUPPORT OF RECUSAL (28 U.S.C/ Section(s} 144, 455(a), 455(b}(1))}
- and -

AFFIDAVIT OF FACTS IN SUPPORT OF RECONSIDERATION (Local Criminal Rule 49,1({d})

1. Introduction

The defendant, Brandon Green, Pro Se, submits this Affidavit, under Title 28 U.S.C. Section(s)
144, 455(a), 455(b){1}, and U.S. Code jud. Conduct, Canon(s) 1, 2(A)}, 3 et seq., to respectfully move the
Judge assigned to this case, the Honorable United States District Court Judge, Paul G. Gardephe
(hereafter "the Judge"}, to recuse himself, and allow for the appointment of another Judge, because of,
inter alia, the apparent personal bias and prejudice harbored by the Judge against Mr. Green.
Furthermore, Mr. Green submits that this Affidavit, and more specifically, the facts within, are also
submitted to support the accompanying motion for reconsideration. [FN 1] The Facts and Reievant
Information supporting this Affidavit are as follows:

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 4 of 94

li. Facts and Other Relevant information

1. Mr. Green will only be submitting the facts and information that he feels is relevant to understanding
his arguments and claims raised herein, and in the accompanying papers [FN 2];

2. On or about March 28, 2019, following a five (5) week trial, Mr. Green was found guilty of the
following (3) three counts listed in the indictment(s) against him in this case, to-wit: Count-One:
Racketeering Conspiracy, Count-Four. Narcotics Conspiracy, and Count-Five: Use and/or Possession of
Firearms in Connection with Narcotics Conspiracy;

3. For trial, Mr. Green was represented by the attorney(s), Eric R. Breslin, and Melissa S$. Geller, of the
Law Firm of Duane Morris (hereafter collectively referred to as "trial counsel", unless otherwise stated
by their respective names);

4. Approximately two (2) months after Mr. Green's trial ended, because of concerns he had with how
trial counse! had handled his case, and with their post-trial submissions, and due to his ever growing
concerns regarding the violations of his rights that were taking place, to include Government
misconduct, Mr. Green, after trial, sent the Judge a written submission, titled: "[A]mended [D]eclaration
In Support of Rule 29, [and] 33 [M]otion[(s}]" (hereafter "the Supplemental Declaration");

5. In the Supplemental Declaration, Mr. Green informed the Judge of several of the grievances he had
regarding this Case;

6. In the Supplemental Declaration, Mr. Green brought to the Court's attention that there is fourth
amendment concerns surrounding the traffic stop that he was involved in, on August 3, 2010 (hereafter
"the Traffic Stop"), that was introduced at trial here; specifically, Mr. Green stated that the traffic stop
was dismissed under the Fourth Amendment, and that he received over $30,000.00 from a civil lawsuit
that stemmed from the violations of his rights that occurred that day [FN 3);

7. Mr. Green also stated in the Supplemental Declaration that he reviewed trial counsels post-trial
Rule(s} 29 and 33 Submissions (hereafter ‘Trial Counsel's Rule(s) 29/33 Submissions") (Doc. No. 639),
and that "[Clounsel still fails to incorporate my issues". Quoting the Supplemental Declaration, Pg. 7;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 5 of 94

8. The Supplemental Declaration was dated, May 23, 2019, and was sent to the Court, via legal mail at
the Metropolitan Detention Center (MDC), in Brooklyn, New York, by Mr. Green on that same day {i.e.,
05/23/2019);

9, OnJune 18, 2019, the Supplemental Declaration was filed (see Doc. No. 665);

40. Less than two (2) months after filing the Supplemental Declaration, Mr. Green sent a pleading to the
judge titled: "Motion for Stay / Continuance" (hereafter "the First Stay Request"); which was filed in Mr.
Green's Case Docket on July 11, 2019;

41. Inthe First Stay Request, Mr. Green "again" informed the Judge that he was not satisfied with trial
counsels performance; specifically, Mr. Green stated, that trial counsel failed to go over with him their
post-trial submissions prior to filing them, and did not incorporate the arguments that he requested be
made;

42. in the First Stay Request, Mr. Green also informed the judge that he was "in the process of and is
putting forth due diligent effort with respect to researching and presenting all of the meritorious issues
and arguments that were not raised by {trial counsel] in the[ir] Rule 29 and 33 Pleadings" (quoting the
First Stay Request, Pg. 2, Para. 11);

13. Furthermore, Mr. Green argued - to the Judge - in the First Stay Request that: “there is a reasonable
probability that he would be prejudiced if [trial counsel] does not make the[] changes [ne requested be
made to their post-trial submissions]; and [,] that failure to do so would be considered grounds for
collateral attack of his judgment and conviction due to claims of, among other [C]onstitutional
violations, ineffective assistance of counsel and due process of law" (Quoting Id., at Para. 12);

14, Therefore, Mr. Green Submitted to the Judge - in the First Stay Request - that in order "to reduce
and hopefully remove the...prejudices suffered by Mr. Green, ... a STAY in the[se] proceedings and a
continuance with regards to his currently scheduled sentencing date is needed" (Quoting ld., at Para. 13)
(Emphasis in Original);

15. The Judge never addressed Mr. Green's claims raised in the First Stay Request, and in the
Supplemental Declaration, relating to Mr. Green's contentions that Trial Counsel was ineffective;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 6 of 94

46. Because the Judge would not address the claims raised by Mr. Green, mentioned above, Mr.
Green's family decided to hire a different attorney for Mr. Green, and to have the new attorney move to
replace Trial Counsel;

17. To replace Trial Counsel, Mr. Green's family hired the Attorney, Zoe Dolan, from California;

18. At the Substitution of Counsel Hearing held on July 25, 2019 (hereafter “the Substitution Hearing"),
the Judge stated to Ms. Dolan, regarding trial counsel and their overall representation of Mr, Green, that
he (the Judge) felt that Mr. Breslin and Ms. Geller had performed "admirably"; specifically, the Judge
stated:

THE COURT: ... . | will say that | think both Mr. Breslin and Ms. Geller performed ADMIRABLY throughout
their entire representation of Mr. Green, both in terms of their in-court performance as well as their
written materials. So, | think that Mr. Green has been the BENEFICIARY OF EXCELLENT REPRESENTATION
up to now.

Transcript of the July 25 Substitution Hearing, Pgs). 5-6 (Emphasis Added);

49. Prior to and after hiring Ms. Dolan, Mr. Green informed her of all the issues that he had in this case,
and, he inforrned her that he wanted to raise these issues (e.g., ineffective assistance of counsel and
prosecutorial misconduct) prior to sentencing;

90. The issues Mr. Green brought to Ms. Dolan's attention concerned the violations of his rights that
took place prior to, during, and after trial; and, moreover dealt with a myriad of claims ranging from
ineffective assistance of counsel, to Government misconduct and Judicial Misconduct;

21. in response to being told these issues by Mr. Green, Ms. Dolan responded by stating that those
claims are to be raised in a Section 2255 petition. Specifically, in one email from Ms. Dolan to Mr. Green,
Ms. Dolan states that: "To emphasize what | was saying earlier, | think that most of your arguments are
better suited for a 2255. For the most part, you are...pointing out shortcomings of your trial counsel -
and that is precisely what 2255s are for";

22. About two (2) months after Ms. Dolan was assigned to this Case the Judge ruled on tria! counsel's
Rule(s) 29/33 Submissions, prior to Ms. Dolan and Mr. Green's filing of any amended/supplemental
claims and other relevant information. See the Judge's Memorandum Opinion & Order, United States v.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 7 of 94

Johnson, et al., 2019 U.S. Dist. LEXIS 160088 (Decided September 16, 2019) (in denying Trial Counsel's
Rulefs) 29 and 33 Submissions, the judge did not address any of Mr. Green's issues and arguments
expressed in his Pro Se Submissions received and reviewed by the Judge prior to aforementioned
Memorandum Opinion & Order;

23. Mr. Green did not fully agree with Ms. Dolan's advice, so he attempted to bring his concerns to the
District Court's attention in a Pro Se Sentencing Memorandum (hereafter "the Sentencing
Memorandum") (Doc. No. 760}, which Mr. Green filed with the Court on October 30, 2019, a day before
his then scheduled sentencing;

24. On October 31, 2019, at the Sentencing Hearing, the Judge stated, regarding its receipt of the
Sentencing Memorandum, that:

THE COURT: Good afternoon. This matter was on my calendar for the purposes of sentencing. Yesterday
afternoon | received al]... letter from Mr. Green in which he raises a wide variety of legal and factual
complaints about his trial and his lawyer's performance at that trial. These arguments are different from
arguments that were made in Mr. Green's first set of pretrial motions. They are also different than
arguments that Ms. Dolan made in a second series of post-trial motions. Based on that fact, | adjourned
the sentencing.

Transcript of October 31, 2019 Sentencing Hearing (hereafter "Oct. 31 Sent. T."), Pg. 2 LL 9-19,

25. Ms. Dolan, for the most, objected to the postponement of Mr. Green's sentencing by the District
Court, see Oct. 31 Sent. T. Pg.(s). 1-6, and she insisted that a Faretta hearing was in order to address Mr.
Green's desire to proceed forward with his post-trial conviction claims. See Id. Pg. 6 LL 10-18;

26. The Judge went on to state, despite Ms. Dolan informing the Court that Mr. Green wished to pursue
his Sentencing Memorandum Claims, that:

THE COURT: So it seems like what would make most sense at this point is for you and Mr. Green to
consult and then for me to hear from you ina letter how it is you wish to proceed, whether Mr. Green is
going [to] want to address the various matters that he lays out in his brief, whether instead he's going to
rely on you for the arguments that you think are meritorious, but at this point we really don't know --

id. Pg. 7 LL 7-13;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 8 of 94

27. Ms. Dolan immediately responded, to again inform the Court that they did in fact already know how
Mr. Green wished to proceed:

MS. DOLAN: He's pretty adamant that he wishes to press that. He also has some further exhibit[s) and
he's requested some more from the government, so | think Mr. Green’s position is firm.

Id. at LL 14-17;

38. Ms. Dolan then goes on to inform the Judge that she "consulted with Mr. Green, and he affirms that
he wishes to press those issues", Id. Pg. 8 LL 6-7; and, She then backed down from her earlier protest of
the postponement of Mr. Green's sentencing. See Id, at LL 7-8;

39. Ms. Dolan went on to explain to the Judge that she had an upcoming trial, and obviously her
schedule was restricted for the upcoming weeks, see Id, at LL 9-13; moreover, other than this, Ms. Dolan
was willing to try and work with Mr. Green in this matter so that he can address all of his claims. See !d.
Pg. 8LL 6-13;

30. in response to Ms. Dolan's statement above, the Judge stated, inter alia, that:

THE COURT: We can work around your schedule obviously, but | want to lay outa couple of concerns |
have. Ordinarily, the way ineffective assistance, procedurally the way it is addressed is, generally
speaking, there is a direct appeal in which a defendant raises claims of error, either in the jury
instructions or evidentiary rulings of the judge. Sometimes a defendant will seek to raise ineffective
assistance claims on the direct appeal. In that event, the circuit court generally sends those claims back
with the instruction that if the defendant wishes to pursue ineffective assistance [of counsel claims] they
can file a section 2255 motion and raise their claims there. The justification for that is a record hasn't
been developed in the district court.

Id. at Pg.(s}. 8-9;

31. The Judge then goes on to state:

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 9 of 94

“So my concern is that | now have a Rule 29 and a Rule 33 motion pending before me. A defendant has
already raised claims of ineffective assistance of counsel, because there’s been a change of counsel. '
Ms. Dolan has come in to represent Mr. Green in place of Mr. Breslin and Ms. Geller, who represented
him at trial. So, it is unusual, the situation we find ourselves in, | haven't researched the matter, but
my gut instinct is that it would BEHOOVE ME TO EXPLORE the claims of INEFFECTIVE ASSISTANCE NOW,
given that they're already before me... .

Id. at Pg. 9 LL 5-15;

32, The Judge continued by stating some of the things that would be required by Mr. Green, in the
event that the District Court were to decide to proceed forward with addressing his claims - prior to
sentencing - of, inter alia, ineffective assistance of counsel; and, one of those requirements was that Mr.
Green would have to "Waive" the "Attorney-Client Privilege”:

THE COURT:... . In the event that [the District Court were to hear the ineffective assistance of counsel
claims prior to sentencing, if] that is the correct approach, the procedure would be that Mr. Green
would be required to WAIVE the ATTORNEY-CLIENT PRIVILEGE obviously because | would need to hear
from Mr. Breslin and Ms. Geller about the various claims and allegations that Mr. Green has made
against them. So he would be required to agree to WAIVE the ATTORNEY-CLIENT PRIVILEGE. That
would HAVE TO BE IN WRITING. Then { would likely request declarations or affidavits from Mr. Breslin
and Ms. Geller, and it's quite possible | would want to hold a hearing on the allegations.

id. Pg. 9-10 (Emphasis and interpolation Added),

33. The Judge goes on to again state that he would like a letter from Ms. Dolan - within a week -
advising the Judge of whether or not her client, Mr. Green, wished to pursue his ineffective assistance of
counsel and other claims associated with the Sentencing Memorandum, see Id. Pg. 10 LL 10-15; and, in
Mr. Green's decision was still to pursue those claims, the Judge said: "then | will likely ISSUE AN ORDER
requiring Mr. Green to WAIVE the ATTORNEY-CLIENT PRIVILEGE so that | can seek affidavits,
declarations from Mr. Breslin and Ms. Geller addressing MR. Green's allegations of ineffective assistance
and misconduct on behalf of or committed by his attorneys at the trial." Quoting Id. Pg. 10 LL 16-20;

34, The Judge went on to continue to ask Ms. Dolan if a week would be enough time for her to submit a
letter stating Mr. Green's position, see Id. at LL 22-24;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 10 of 94

35. Ms. Dolan responded to the Court's inquiry by informing the Court that she felt that a week was
sufficient, Id. Pg. 11 LL 2-3; and, she went on to advise the Judge that Mr. Green had already "confirmed
that that is how he would wish to proceed." !d. at LL 3-4;

36. In spite of the Judge asking Mr. Green/Ms. Dolan nearly fifteen times if he wished to purse his
claims of, inter alia, ineffective assistance of counsel and government misconduct, Mr. Green stood firm
in his desire to address these concerns, therefore, the District postponed Mr. Green's sentencing for a
later date, in light of the fact that it would likely be hearing Mr. Green's complaints prior to sentencing:

THE COURT: OK. Until we know how we are proceeding, that is to say whether a hearing is going to
be necessary on ineffective assistance of counsel allegations, ! think it's foolish for me to seta
sentencing date, because it seems to me we are probably far away from sentencing at this point if | am
going to have to have a hearing on ineffective assistance of counsel.

id. Pg. 13 LL 9-15;

37. On the day of the Sentencing Hearing, after it was over, Ms. Dolan wrote a letter to the Judge (Doc.
No. 758), wherein she again stated that she felt a Faretta Hearing was necessary, as it relates to Mr,
Green's claims raised in, among other pro se filings, the Sentencing Memorandum;

38. Then, on November 7, 2019, one week after the Sentencing Hearing, per the Judge's request, Ms.
Dolan submitted another letter to the Judge {Doc. No. 767), stating "again" that she felt the Judge
should conduct a Faretta hearing regarding Mr. Green's post-conviction claims;

39. The next day, the Judge issues an Order (Doc, No. 771) (hereafter "the Nov. 8 Order"), directing the
parties to brief the Court on whether now, during this stage of the proceedings - i.e., post-conviction,
but pre-sentencing, after trial - was it proper for the District Court to address Mr. Green's claims of, inter
alia, ineffective assistance of counsel (iAC);

40. in response to the Nov. 8 Order, Ms. Dolan submitted another letter to the Court, reflecting her
"third request for a Faretta Hearing" (Doc. No. 777) (hereafter "Ms. Dolan's Nov. 22 Letter"); wherein,
Ms. Dolan maintained her position that a hearing under Faretta, supra, was necessary to address Mr.
Greens claims raised post-conviction;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 11 of 94

41. In Ms. Dolan's. Nov. 22 Letter, she stated, regarding Mr. Green's desire to address his post-
conviction claims, that:

“In any event, Mr. Green has conveyed an unequivocal request to represent himself in pursuit of his
claims going forward, and | understand he intends to make his own submissions in response to the
November 8 Order. | remain available for a Faretta hearing by phone at everyone's earliest
convenience.”

Quoting Ms. Dolan's Nov. 22 Letter;

42. The Government responded to the Nov. 8 Order, on November 22, 2019 (Doc. No. 778) (hereafter
"Gov. Resp. to Nov. 8 Order"), arguing, for the most part, that the District Court should not address Mr.
Green's IAC and other post-conviction claims prior to sentencing, but instead should proceed forward
with sentencing;

43. In the Gov. Resp. to Nov. 8 Order, the Prosecution glaringly lied / misstated the facts/record,
regarding Mr. Green's claims that trial counsel was ineffective for not challenging the introduction at my
trial against me the alleged evidence associated with the August 3, 2010, Traffic Stop;

44. The Prosecution incorrectly stated, with regard to this argument, that Mr. Green -in the Sentencing
Memorandum -: "...argues that [T]rial [Clounsel failed to locate court records that would reflect the
disposition of the [T]raffic [Sltop, establishing that the Bronx District Attorney's Office dismissed its
charges against the defendant . (id.)". Quoting Gov. Resp. to Nov. 8 Order, Pg. 6 (Citation in Original: The

Prosecution "claimed to be citing Mr. Green's Sentencing Memorandum’);

45. What Mr. Green actually said - in his Sentencing Memorandum - was that Trial Counsel was
ineffective for not challenging, via a suppression and or limine motion, the alleged evidence associated
with the traffic stop, in light of the fact that Mr. Green informed trial counsel that the original case was
dismissed against himself and the other defendants because of the violations of their rights that took
place during that incident, to include violations to Mr. Green's protection against unreasonable searches
and seizures;

AG. Never did Mr. Green make any mention of the Bronx District Attorney purportedly dismissing the
charges that stemmed from the traffic stop; moreover, aS stated in Footnote 2, of this Affidavit, the
only mentioning of the Bronx District Attorney allegedly dismissing the charges from the Traffic Stop was
the Stipulation entered into with the Prosecution by trial counsel, and the comments of the Judge during
trial;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 12 of 94

47. In response to the Nov. 8 Order, Mr. Green sent several Pro Se Submissions to the District Court;
and, one of those was a Motion to Proceed "Pro Se";

48. Mr. Green also submitted, along with the Motion to Proceed Pro Se, a Motion for Extension of Time
(hereafter "the First Request for Extension of Time") to comply with the Nov. 8 Order, directing the
parties to brief the Court on whether now was an appropriate time for the Court to address Mr. Green's
1AC and other post-conviction claims,

49. The First Request for Extension of Time also served as Notice of Mr. Green's Intent to File a Brief in
response to the District Court's Nov. 8 Order; and, therein he also notified the District Court of his intent
"to brief the Court on ALL of his claims raised in his Sentencing [M]emorandum" (Emphasis In Original);

50. Inthe First Request for Extension of Time Mr. Green informed the Court that he needed more time
to prepare his claims because: Mr.Green . ... is still waiting on more formation to help him to be able
to fully prepare his claims raised in his Sentencing Memorandum: Mr. Green sent letters to [Trial]
Counsel requesting information needed to aid in his arguments at the evidentiary hearing; and[,] Ms.
Dolan [even] requested some of these things at the {Slentencing [Hlearing";

51. Mr. Green sent the First Request for Extension of Time, along with his Motion to Proceed Pro Se and
other documents, to the District Court on or about November 22, 2019, however, Mr. Green did not see
these pleadings uploaded to his Docket until he filed an Informal Complaint with the Clerk of Court {see
Doc. No. 833) {re: Informal Complaint to the Clerk of Court) (Filed: January 8, 2020);

52. After Mr. Green filed this complaint, the District Court uploaded approximately twenty-six
submissions of Mr. Green's that he had previously sent to the District Court (see Doc. No(s). 808-833) {all
were uploaded on: 01/08/2020);

53. Alarge portion of those Docket filings mentioned above were Mr. Green's various Pro Se written
submissions addressed to, inter alios, the Court's and Government, stating Mr. Green's desire to
proceed forward with his post-conviction claims, and moreover, informing everyone that he is in need of
relevant case information from, among others, Trial Counsel, before he can fully develop ail of his claims
and, consequently, that he needs more time and/or for the District Court to issue a Stay;

54. Approximately one-week later Mr. Green wrote a "Eollow-Up Letter to the Court", dated, January
16, 2020 (see Doc. No. 837) (hereafter the “Jan. 16 Follow-Up Letter");

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 13 of 94

55. Inthe Jan. 16 Follow-Up Letter, Mr. Green reiterated his desire to the Judge to pursue his IAC and
other claims; and he maintained that he needed additional time so that he can obtain and review
information that he still had not received from, inter alia, his previous attorneys (i.e., Trial Counseis
Client File);

56. Over the next couple of months Mr. Green continued to write the Judge to express his desire to
address his post-conviction IAC and other claims, and to state that he needs more information from ihe
Government and Trial Counsel, to enable him to be able to fully develop his claims (see Doc. No(s). 837,
338, and 848);

57. Ms. Dolan also continued to write the District Court, to inform the Judge of Mr. Green's desire to
proceed with his claims, and to state that Mr. Green still needs documents and other information from
the Government and Trial Counsel before he can finish preparing his IAC and other claims; furthermore,
Ms. Dolan maintained her position to the Judge that a Faretta hearing was needed in order to ailow Mr.
Green an opportunity to present his claims on his own (See Doc. No. 852) (letter from Ms. Dolan to the
Judge, re: Further Request for a Faretta Hearing)(Filed: February 26, 2020);

58. On March 2, 2020, approximately one week after Ms. Dolan's fourth written request for a Faretta
Hearing, the Judge issued an Order (see Doc. No. 853) (hereafter the “March 2 Order"), which stated
that: "a conference to discuss Defendant's desire to proceed pro se and Defendant's ineffective
assistance of counsel claim will take place in this action on March 10, 2020, at 3:00 PM..." . Quoting, the
March 2 Order;

59. The next day, on March 3, 2020, the a letter Mr. Green wrote to the Judge was docketed in his case
(Doc. No. 854)(hereafter "March 3rd Letter"); this was a letter "Request[ing] ... [an] Order Compelling
[Trial] Counsel To Provide Case Documents To Mr. Green". See the March 3rd Letter;

60. In the March 3rd Letter, Mr. Green maintained his desire to address his IAC and other claims, and
that he needed documents from, inter alios, trial counsel in order to fully develop his arguments
associated with those claims;

61. On March 9, 2020, approximately six (6) months after the initial Sentencing Hearing in this case, the
Judge issued an Order continuing the conference that was scheduled to be held on March 10, 2020, to
address Mr. Green's desire to pursue his IAC and other claims, as well as his desire to proceed Pro Se for
the purpose of addressing those claims;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 14 of 94

62. The Judge did this several more times over the next six month(s}; every time the Court was
supposed to address Mr. Green's desire to proceed pro se, the Court would continue the matter fora
further date (See Doc. No(s}. 858, 867, 871, 880, 883;

63. Around September of 2020, almost one year after Mr. Green submitted the Sentencing
Memorandum, prompting the judge to postpone the sentencing, Mr. Green sent several more Pro Se
submissions to the District Court and the Government to continue to express his desire to address his
JAC and other claims; and, maintaining that he needed more documents and other case information
from the Government and Trial Counsel in order for him to be able to fully develop those claims (See
Doc. No(s). 887, 890, 891, 893, 894, 895

64. The Judge never addressed any of these Pro Se submissions, and continued to adjourn the
conferences that were scheduled to address Mr. Green's desire to pursue his IAC and other claims, and,
his desire to proceed Pro Se for the purposes of doing so (See Doc. No. 901);

65. Eventually, the Judge finally held an electronic conference on November 17, 2020 (see Doc. No. 906)
(hereafter the "Nov. 47 Order"); at which time the Judge granted Ms. Dolan's application to withdraw as
Counsel, and granted Mr. Green Pro Se status with the appointment of Standby Counsel (See id.};

66. At the Nov. 17 Faretta Hearing the Judge “directed [the Government] to arrange for the
appointment of stand-by counsel." (See Docket Entry for Doc. No. 906) (Date Filed: Nov. 17, 2020);

67. The Judge also issued a Stay in the proceedings around this time, upon Mr. Green's request that one
be given to him, because, among other issues, he still was without all the information that he needed to
fully develop all meritorious post-conviction claims;

68. On November 19, 2020, two (2) days after the November 17 Faretta Hearing, the Judge issued a
order (Doc. No. 907} (hereafter the "Nov. 19 Order");

69. Inthe Nov. 19 Order, the Judge discussed Mr. Green's claims regarding the violations of his rights
that had and continued to take place, such as the violations of his rights to the effective assistance of
counsel;

70. Regarding Mr. Green's claims that his attorneys had violated his rights, the Court stated, in the Nov.
419 Order, that Mr. Green began raising these concerns - with the Court - only a few months after his trial
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 15 of 94

had ended, and while the Judge had not yet ruled on Trial Counsels Rule(s} 29/33 Submissions. See Nov.
49 Order, Pg.{s} 1-2;

71. Moreover, the Judge decided that: "...it is more efficient to hear from {Mr.] Green's former lawyer's
now concerning the issues he raises, while pretrial events and the trial itself are somewhat fresh in their
minds". Quoting Nov. 19 Order, Pg. 7;

72, The Judge, in the Nov. 19 Order, then went on to state that:

“In order to proceed with [Mr.] Green's ineffective assistance of counsel claims, ... [Mr.] Green must
execute the accompanying ' Attorney-Client Privilege Waiver (Informed Consent)’ form. [Mr.} Green is
also directed to set forth all of his allegations concerning Breslin, Geller, and Dolan's advice and conduct
in the form of an Affidavit. Both the waiver form and the affidavit must be submitted to this Court no
later than December 9, 2020."

Quoting Nov. 19 Order Pg. 8;

73. In November 23, 2020, four (4) days after the Nov, 19 Order, the Judge issued an Order (see Doc.
No. 910), Ordering that the Conference in this matter that was scheduled for December 1, 2020, be
adjourned to December 8, 2020 (See Docket Entry for Doc. No. 910) (Entered On: 41/23/2020);

74. Afew weeks after the Judge issued the Nov. 19 Order, Mr. Green sent a letter to the Judge, dated
December 4, 2020 (hereafter the "Dec. 4 Letter’);

75. Inthe Dec. 4 Letter, which was titled, "Request for Additional Time to Submit Affidavit", Mr. Green
informed the Judge that he still had not received the judge's Nov. 19 Order and accompanying Attorney-
Client Waiver Form;

76. Moreover, in the Dec. 4 Letter, Mr. Green updated the Judge on the status of the Affidavit of Facts
supporting his claims against, inter alios, Trial Counsel; specifically, Mr. Green stated therein, that:

“As it relates to the Affidavit, I'd like for this Court to be aware that the facts that lam required to
submit therein span the course of several years (nearly 4 years), and deals with several attorneys who

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 16 of 94

have worked on this case. It has and will take some time for me to adequately research the facts to
submit in this Affidavit.”

Quoting the Dec. 4 Letter,
77. Inthe Dec. 4 Letter, Mr. Green went on to state:

“Therefore, in order to ensure that | am given an adequate opportunity to be heard, | respectfully
request this Court provide me with additional time to complete and {s]ubmit the Affidavit and Attorney-
Client Privilege Waiver form. Also, I'd like to point out to this Court that the Court recently issued me a
STAY, and I'm not sure if this applies to the Affidavit[(s}] here. Clarification on this issue would be
appreciated.”

Quoting Id. (Emphasis in Original and Interpolation Added);
78. The Judge never answered Mr. Green's questions regarding the Stay (FN 4};

79, Mr. Green was not appointed stand-by counsel until almost one (1) month after the Court
appointed him Pro Se status;

80. On December 8, 2020, the Court held a telephonic status Conference [FN 5] (hereafter the "Dec. 8
Conference"); at which time Mr. Green informed everyone that he was still in need of information from
previous attorneys, and the Government,

81. At the Dec. 8 Conference, Mr. Green's new stand-by Counsel was assigned, the Attorney, Steven
Witzel;

82, Not jong after the Dec. 8 Conference, Mr. Green had a telephone conference with Mr. Witzel, and
his assistants, Courtney Morphet, and Jennifer Coyler, at which time Mr. Witzel stated to Mr. Green
that: " You know, Paul (referring to the Judge} is not too fond of you (referring to Mr. Green)";

83. Mr.Witzel and the Judge worked together in the Office of the United States Attorney, and they
acknowledged knowing each other at the Dec. 8 Conference; moreover, the judge either told this to Mr.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 17 of 94

Witzel personally, or Mr. Witzel came to this conclusion on his own based upon his view of the facts and
circumstances of this case;

84. On December 14, 2020, the Judge issued and entered an Order (Doc. No. 915) in this matter,
adjourning the previously scheduled conference from December 22, 2020, to January 5, 2021;

85. On or about December 31, 2020, Mr. Green emailed Mr. Witzel to ask if how long it was going to
take until trial counsel's client file for this case could be mailed to him; and, on January 2, 2021, Mr.
Green sent another email to trial counsel, asking the same thing;

86. On January 5, 2021, Mr. Green had a telephonic Status Conference (hereafter the “Jan. 5 Status
Conference") in this matter, at which time he apprised the judge of, inter alia, the fact that he had STILL
NOT RECEIVED THE Nov. 19 Order and the accompanying Waiver-Form;

97, When the Jan. 5 Status Conference began, the Judge told Mr. Green that if he did not sign and
return the Wavier Form, that the Court would not hear is AC claims prior to sentencing; that the Court
would just instead proceed forward with sentencing him;

88. Mr. Green then tried to explain to the Judge that he still had not yet received the Waiver Form; and
this was Confirmed by Mr. Witzel;

39, After Mr. Witzel says these things, Mr. Green continues to try and explain to the Judge that the
Waiver Form was never sent to him, and the Judge threatens to “disconnect the" line if Mr. Green
continues to speak:

MR. GREEN: ... nothing was ever sent to me. No waiver form, nothing.

THE COURT: Alright, if you continue doing this 'W GONNA END THE ... LINE, SO DON'T DOIT.....
Transcript of Jan. 5 Status Conference (Emphasis Added);

90. Afterwards, Mr. Witzel informed the Judge that there was apparently issues with respect to getting
documents Mr. Green, and explains that he'll work to ensure that Mr. Green receives the Waiver Form,

 
Cc :16-cr-
ase 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 18 of 94

91, In response, and after a brief discussion with the Government about getting Mr. Green the Waiver
Form, the Judge stated: "| mean I'm speechless about this because | issued the order on November 19th,
that was a very fong time ago, that was 6, 7 weeks ago. it's shocking to me that waiver form has not
gotten to him in some fashion. Because ... We can't make any progress here on Mr. Green's IAC claims
until we get a waiver. And everyone on the phone, OTHER THAN PERHAPS MR. GREEN understands
that... ." Quoting the judge's Statements at the Jan. 5 Status Conference;

92. Mr. Witzel then goes on to say that he wil} be sure to send the Waiver Form to Mr. Green, and the
Judge and Government both discuss making sure that Mr. Green gets this;

93. Afterwards, the Judge reiterates on the record that "by February 9, 2021" he wants "to hear from
Mr. Green and his counsel whether the waiver form has been signed, and also the preparation of the
affidavit that was discussed in" the Judge's "November 19 Order". See Id;

94. Mr. Green then goes on to again tell the Judge that he has no probiem signing the Waiver Form, and
that he still needs, inter alia, his client file from trial counsel so that he can adequately prepare his
claims; moreover, he stated to the Judge that he felt as though he was being forced to address his IAC
and other claims prematurely, without being first provided this information which he has been seeking
for over a year,

95. Mr. Green continues to address the Court, and reiterates his position that it was his understanding
that the purposes of these proceedings were to work to address the violations of his rights that took
place throughout the course of his proceedings and trial, and he asked for the Court's assistance in
addressing these claims;

96. Furthermore, while Mr. Green was in the process of addressing the Court, the Judge disconnected
the line:

MR. GREEN: ... . All I'm asking for here is a fair chance to be heard and a fair chance to prepare My case
and revaluate everything. | don't have a problem

MIKE (COURT CLERK): Mr. Green, let me just cut you in, the Judge just DISCONNECTED. We're just gonna
have to go forward in February, SORRY.

CALL DISCONNECTED.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 19 of 94

Quoting Id. (Emphasis Added).

97. Infact, Mr. Green was actually in the process of asking the Judge to be provided a right to be heard,
when the Judge disconnected the line ending the Court Conference:

MR. GREEN: ... . All 'm asking for here is A FAIR CHANCE TO BE HEARD and a fair chance to prepare my
case and reevaluate everything. | don't have a problem

MIKE (COURT CLERK): Mr. Green, let me just cut you in, THE JUDGE JUST DISCONNECTED. We're just
gonna have to go forward in February, SORRY.

CALL DISCONNECTED.
Quoting td. (Emphasis Added};

98. After the hearing, Mr. Green, obviously frustrated, emailed Mr. Witzel, and stated that he no longer
wished to have him as stand-by counsel, that he wished to proceed from now on solely Pro Se, and that
he objected to further electronic court appearances, in light of the Judge's disconnecting the line;

99, Mr. Green also wrote the Court, and informed the District Court, inter alia, that he "Objected" to
further telephonic/electronic court appearances in this matter; that he wished to appear in person from
now on, and, that he no longer desired to Mr. Witzel as stand-by Counsel;

100, Mr. Green did not receive the Waiver Form until on or about January 12, 2020, nearly one and
one-haif years after the Judge first stated - at the October 31 Sentencing Hearing - that such would be
necessary here in order for the Court to proceed forward with addressing Mr. Green's IAC claims prior to
sentencing;

101. Mr. Green was able to get the Waiver Form stamped on or about February 7, 2021, and in the mail
on or about February 8, 2021, a full day before it was required;

102. Mr. Green still had not received trial counsels client file, and, among other prejudices suffered at
MDC, the institution was "out of paper" for nearly a week and a half; therefore, Mr. Green submitted a
Motion for Extension of Time (hereafter, "Mr. Green's Motion for Ext. of Time"), asking the Judge to

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 20 of 94

extend the time for him to submit, inter alia, his Affidavit of Facts supporting his post-conviction claims
of, among other things, ineffective assistance of counsel,

403. Not long after this, the judge ordered the Government to respond to Mr. Green's Motion for Ext.
of Time;

104. On or about February 8, 2021 the Judge issued an Order (see Doc. No. 945) (hereafter the "Feb. 8
Order") - misstating Mr. Green - stating that: Defendant Brandon Green has informed the Court that he
"refuses" to participate in any further proceedings by telephone (Jan. 6, 2021 Def. Ltr. (Dkt No. 932)). As
a result of the COVID-19 pandemic, in-person operations at the courthouses in this District have been
suspended, because such proceedings cannot be safely conducted... . Given [Mr.] Green's "refusal" to
participate by telephone, the conference in this matter previously scheduled for February 9, 2021, is

adjourned sine die;

405. On or about this same day, Mr. Green sent the Judge written objections, to object and moreover
clarify the Judge's misstatements in the Feb. 8 Order; Mr. Green stated in these written objections that
he never said he “refused” to attend any further telephonic hearings, but instead was "formally
objecting” to any such hearings in the future under the premises that his rights to, inter alia, due process
are being violated at the telephonic hearing(s) by virtue of the Judge disconnecting the line while Mr.
Green was speaking at the Jan. 5 telephonic Status Conference;

406. Mr. Green did not receive the Government's Letter Opposing his Motion for Extension of time until
on or about February 12, 2021--two (2) days after the judge issued its Order denying that request,

107. The Judge, on February 10, 2021, issued an Order {see Doc. No. 950) (hereafter the “Feb. 10
Order"), vacating it's Nov. 19 Order, stating that: "Because [Mr.] Green has not submitted an executed
waiver form and has not submitted an affidavit detailing his ineffective assistance of counsel allegations
against Breslin, Geller, and Dolan, this Court will not consider his ineffective assistance of counsel claims
prior to sentence." Quoting the Feb. 10 Order, Pg. 4;

108. Mr, Green, however, did submit the Waiver Form on time, contrary to the Judge's statements in
the Feb. 10 Order; this was uploaded to Mr. Green's Docket on or about February 12, 2021; moreover,
Mr. Green avers that he did not submit his Affidavit of Facts therewith the Waiver Form that day
because of, among other issues brought to the Judge's attention by Mr. Green, there was "no paper" for
the printers at the Institution (referring to MDC), and the Institution has not sold any ribbons for the
Type-Writers for “over six (6) months” due to vendor issues as a result of the Coronavirus Pandemic;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 21 of 94

109. Mr. Green, as a result of the Judge's Feb. 10 Order, coupled with his previous acts of bias /
prejudice - e.g., inter alia, disconnecting the telephonic conference on Mr. Green while he was speaking
- Mr. Green has chosen to move to recuse the Judge, so that he can have a fair right to be heard on,
among other issues in this Case, his accompanying Motion for Reconsideration of the Feb. 10 Order;

110. Moreover, because Mr. Green needs to seek reconsideration of the judge's Order, and because a
reasonable person faced with all the relevant facts of this Case would feel as though the Judge would
not rule fairly on that Order, the Judge is required to Recuse himself upon the filing of this Affidavit and
the accompanying papers,

111. Therefore, Mr. Green is filing this Affidavit [FN 6], asking the Judge to Recuse himself, and allow
the appointment of another Judge to this case to rule on the Reconsideration, and any and all other
issues that need to be addressed in this case from here-on-out;

112. To give credence to Mr. Green's claims herein, and in the accompanying papers, that he does not
feel as though he can receive a fair hearing in front of the Judge, and, that there are a lot of issues in this
case that warrant a new trial, Mr. Green has submitted Petitions On the Internet asking for signatures of
individuals who support these requests; Specifically, the Petition asking for Signature from supporters of
Mr. Green's request for a “different judge", which has only been active for a couple of days, already has
a little over two-hundred (200) signatures, see Exhibit "__", and the list continues to grow; and, as it
relates to Mr. Green's online Petition asking for signatures of those who support his request for a "new
trial", which has been up for several months, has over one-thousand (1,000) signatures, and counting.
See Exhibit "__";

113. Mr. Green submits that the information contained herein consists of the Relevant Facts needed by
the Judge when considering his requests herein that the Judge recuse himself; and, these same facts
support the accompanying "Motion to Recuse", which Mr. Green requests the Judge rule upon based on
this information that he's submitted herein;

114. Lastly, Mr. Green certifies that the facts and information herein and in the accompanying papers
are all submitted in good faith; and, moreover, have not been filed for the purposes of undue
harassment or delay in these proceedings, but instead is being submitted to ensure that Mr. Green's
receives Justice at the hands of an impartial Judiciary [FN 7\;

115. Mr. Green submits that because he's Pro Se, but has stand-by Counsel, the Good Faith Certificate
required by Sec. 144 to be made by counsel on the record for the case should be made by stand-by
Counsel, the Attorney, Steven Witzel; therefore, Mr. Green sent Mr. Witzel copies of this Affidavit and

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 22 of 94

the accompanying papers, along with a request that he submit therewith - on Mr. Green's behalf - the
required Certificate of good faith;

116. However, Mr. Green submits that if stand-by Counsel, for whatever reason refuses to do so, then
this Court should proceed forward with determining his request for recusal, either under that or the
other Statutes used by Mr. Green therein;

417. The Waiver Form was uploaded to Mr. Green's docket on February 16, 2021, approximately nine
(9) days after Mr. Green mailed it to the Court from the Institution;

418. On or about February 23, 2021, Mr. Green received Mr. Breslin's Letter to the Judge, which
supports Mr. Green's contentions that, inter alia, he still is without his client file from tria! counsel; and,
this letter also raises serious concerns regarding the underlying fairness of these proceedings: Why was
Ms. Dolan never provided with a working copy of Mr. Green's client file, Why did she never say anything
to anyone, especially Mr. Green, and, why nearly two (2) years after his conviction is Mr. Green still
without this information!

EXECUTED and SWORN TO On this 23rd day of February 2021.

Respectfully Submitted,
_fS/
Brandon Green Reg. # 56400-054

Defendant, Pro Se

SWORN DECLARATION

|, Brandon Green, Under the Penalty of Perjury, do hereby swear that I've read the information
contained in the foregoing Affidavit, and that it is true and correct. 28 U.S.C. Section 1746. On this 23rd
day of February 2021.

Signature: {S/
Print: Brandon Green

FOOTNOTE(S)

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 23 of 94

FOOY Notes

1. Because the issues surrounding the Motion to Recuse and Motion to Reconsider are directly related,
Mr. Green felt it would be easier if he used the same Affidavit for both these pleadings.

2. The "accompanying papers” are: The "Cover-Letter" and "Notice of Intent", the "Motion to Recuse",
and the "Motion for Reconsideration" and "Supporting Memorandum". Furthermore, Mr. Green asks
that all these documents be read and considered together when determining the appropriate relief to
grant here.

3. The Traffic Stop played a huge role in Mr. Green's trial and subsequent conviction({s): It allowed the
Prosecution to introduce the only alleged evidence of actual drugs, purportedly some cocaine, that the
arresting officer from the traffic stop testified to allegedly finding on Mr. Green during the stop; and, the
Court even relied on this evidence in its Memorandum Opinion & Order. See United States v. Johnson,
et al., 2019 U.S. Dist. LEXIS 160088 (decided September 16, 2019}, Trial Counsel stipulated to the traffic
stop being dismissed by the Bronx District Attorney, See Trial Transcript Pg. 2884; however, the actual
disposition reflects that the state court Judge, the Honorable Greenberg E., dismissed all pending
criminal charges related to the Traffic Stop. The only other mention of the Bronx D.A. dismissing this
case was the Judges statement(s) at trial:

THE COURT: | guess I'm under the impression the DA's office dismisses all the time in cases where it
concludes that there might be a search issue... .

Trial Transcript Pg. 25 LL 22-24. Moreover, even if the Bronx D.A. did dismiss it, then according to the
Judge, that would support Mr. Green's contentions here and to trial counsel that there was in fact
“search issues" in that case. Nevertheless, when Mr. Green informed trial counsel of this, trial counsel
should have moved the Court to exclude/suppress the alleged evidence associated with the traffic stop.
See Elkins v. United States, 80 S. Ct. 1437, 4L. Ed. 2d 1669, 364 US 206 (1960) (in determining, for the
purpose of its admissibility in a federal criminal trial, whether evidence has been obtained in an
unreasonable search and seizure by state officers, a federal court MUST make an INDEPENDENT
INQUIRY, WHETHER OR NOT there has been such an inquiry by a state court, and IRRESPECTIVE of how
such inquiry may have turned out}. (Emphasis Added). There was never any such inquiry held by the
District Court in this Case.

4, Nearly two years ago, after trial, while trial counsel was still on this Case, Mr. Green sent an email to
trial counsel asking trial counsel to move the Court for a Stay so that he can address all of his concerns.
in response to this email, trial counsel responded by stating: "There is no such thing as a stay", see

Exhibit "A"; then, trial counsel later responded by stating: "No one is giving you a stay". See Exhibit "B".

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 24 of 94

5. As everyone reading this is aware, electronic / telephonic court appearances have become the nerm
since the Coronavirus Pandemic began over a year ago.

6. 28 U.S.C. Section 144 requires an affidavit that the judge before whom the matter is pending has a
personal bias or prejudice against him or in favor of any adverse party. See Livecchi v. Gordon, 544 B.R.
57, 2015 U.S. Dist. LEXIS 158040.

7. 28 US.C. Section 144 also requires a certificate of good faith from counsel on the record. 28 U.S.C.
Sec. 144. For more on how this applies to Mr. Green's Case, please refer to the accompanying Motion to
Recuse.

 

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 25 of 94

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT of NEW YORK

 

 

- x
UNITED STATES OF AMERICA,
Plaintiff,
- against -
BRANDON GREEN, et al.,
Defendant, Pro Se.
X

Case No. 16 Cr. 281--002 (PGG)

MOTION TO RECUSE

1, Introduction

"Give sentence with me, O God, and
defend my cause against the ungodly people:
O deliver me from the deceitful and wicked man."

- Prayer Book 1662

The defendant, Brandon Green, Pro Se [FN 1], hereby respectfully submits this Motion to
Recuse, under Title 28 U.S.C. Section(s) 144, 455(a), 455(b){1), and U.S. Code Jud. Conduct, Canons 1,
2(A}, and 3 et seq., to humbly ask the Judge whom this case is currently before, the Honorable United
States District Court Judge, Paul G. Gardephe (hereafter "the judge"), to recuse himself because, inter

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 26 of 94

alia, the existence of personal bias and prejudice harbored by the Judge against Mr. Green. The facts
and relevant information supporting this Motion are contained in the Accompanying Affidavit [FN 2],
and reiterated and further argued herein. Mr. Green submits the following information in support this
Motion:

Il. Conclusion
The Judge should recuse himself and allow for the appointment of another Judge.
IH. Some Relevant Law

~ Motions to Recuse; Generally; Title 28 U.S.C. Section(s) 144, 455{a)

Section 455(a) provides that “{a]ny justice, judge, or magistrate of the United States shall
disqualify himself in any proceeding in which his impartiality might reasonably be questioned." 28 U.S.C.
Section 455(a). Section 144 provides for disqualification where a party “files a timely affidavit" that
includes “the facts and reasons" for the party's belief "that the judge before whom the matter is
pending has a personal bias or prejudice against him or in favor of any adverse party." Id. Section 144,

~ Code of Conduct for United States Judges; Disqualification
(C) Disqualification

(1) A judge shail disqualify himself... ina proceeding in which the judge's impartiality might
reasonably be questioned, including but not limited to instances in which:

(a} the judge has a personal bias or prejudice concerning a party, or personal knowledge of
disputed evidentiary facts concerning the proceeding;

~ Code of Conduct for United States Judges; Disqualification; Remittal of Disqualification

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 27 of 94

The Code of Conduct for the United States judges, Title 28 U.S.C., goes on to state, regarding
disqualification of judges, that:

(D) Remittal of Disqualification

Instead of withdrawing from the proceeding, a judge disqualified by Canon 3C(1) may, except in
circumstances specifically set out in subsection (a) through (e), disclose on the record the basis of
disqualification. The judge may participate in the proceeding if, after that disclosure, the parties and
their lawyers have an opportunity to confer outside the presence of the judge, all agree in writing or on
the record that the judge should not be disqualified, and the judge is then willing to participate. The
agreement should be incorporated in the record of the proceeding. Code of Conduct for United States
judges, Canon 3(D).

~ Code of Conduct for United States Judges; integrity of Judiciary; Canon 1
Canon 1, of the Code of Conduct for United States Judges. states:
A Judge Should Uphold the Integrity and Independence of the Judiciary

An independent and honorable judiciary is indispensable to justice in our society. A judge shall
maintain and enforce high standards of conduct and should personally observe those standards, so that
the integrity and independence of the judiciary may be preserved. The provisions of this Code should be
construed and applied to further that objective.

~ Code of Conduct for United States Judges; Appearance of Impropriety; Canon 2
Canon 2, of the Code of Conduct for United States Judges states, in pertinent part, that:
A Judge Should Avoid impropriety and the Appearance of Impropriety in All Activities

(A) Respect for Law. A judge should respect and comply with the law and should act at all times ina
manner that promotes public confidence in the integrity and impartiality of the judiciary.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 28 of 94

~ Code of Conduct for United States Judges; Appearance of impropriety; Canon 2; Commentary

Canon 2A. An appearance of impropriety occurs when reasonable minds, with knowledge of all the
relevant circumstances disclosed by a reasonable inquiry, would conclude that the judge's honesty,
impartiality, temperament, or fitness to serve as a judge is impaired. Public confidence in the judiciary is
eroded by IRRESPONSIBLE or IMPROPER conduct by judges, including harassment and other
inappropriate workplace behavior. A judge must avoid all impropriety and appearance of impropriety.
This prohibition apples to both professional and personal conduct. A judge must expect to be the
subject of constant public scrutiny and accept freely and willingly restrictions that might be viewed as
burdensome by the ordinary citizen. Because it is not practical to list all prohibited acts, the prohibition
is necessarily cast in the general terms that extend to the conduct by judges that is harmful although not
specifically mentioned in the Code. Actual improprieties under this section include violations of the law,
or other provisions of this Code.

~ Code of Conduct for United States Judges; Duties of Office; Duty to Act Fairly, Impartially, and
Diligently; Canon 3

Canon 3, of the Code of Conduct for United States Judges, discusses the duties of office imposed
upon a judge. Specifically, Canon 3 states, inter alia, that:

A Judge Should Perform the Duties of Office Fairly, Impartially, and Diligently

The duties of judicial office take precedence over all other activities. The judge should perform those
duties with respect for others, and should not engage in behavior that is harassing, abusive, prejudiced,
or biased. The judge should adhere to the following standards:

(A) Adjudicative Responsibilities.

{1} A judge shouid be faithful to and maintain professional competence in the law, and should not be
swayed by partisan interests, public clamor, or fear of criticism.

(2) A judge should hear and decide matters assigned, unless disqualified, and should maintain order
and decorum in all judicial proceedings.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 29 of 94

(3) A judge should be patient, dignified, respectful, and courteous to litigants, jurors, witnesses,
lawyers, and others with whom the judge deals in an official capacity, and should require similar conduct
by those subject to the judge's control, including lawyers to the extent consistent with their role in the

adversary process.

(4) A judge should accord to every person whoa has a legal interest ina proceeding, and that person's

lawyer, the full right to be heard according to law... A

~ Motions to Recuse; Section 144; Certificate of Good Faith

s for recusal filed under this Section, that such

28 U.S.C. Section 144, states, regarding affidavit
counsel of record stating that it is made in good

affidavit: "[S]hall be accompanied by a certificate of
faith."

~ Motion to Recuse; Section 144; Certificate of Good Faith; Pro Se Litigants

Even if pro se litigant is unable to comply with the Certificate of Good Faith requirement of 28 U.S.C.
Section 144, a court still should address the merits of the defendant's affidavit. See the Sea Gate
Association v. Krichevsky, 2019 U.S. Dist. LEXIS 230494 (2019).

IV, Argument In Support of Recusal

A. Relevant Facts & Background information

ackground information in support of this Motion are

Mr. Green submits that the facts and b
: and, he fully adopts and incorporates by

contained in the accompanying "Supporting Affidavit"
reference herein the information within that Affidavit.

B. The Decision to Recuse

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 30 of 94

Mr. Green submits decided to move for recusal after he received and reviewed the Judge's Feb.
40 Order (Doc. No. 950) (hereafter the "Feb. 10 Order"), which denied Mr. Green's Motion For Extension
of Time, and moreover, vacated the Judge's earlier Order from November 19, 2020 (Doc. No. 907)
(hereafter the "Nov. 19 Order"}. Moreover, in the Feb. 10 Order, the Judge stated that he would "no
longer" hear Mr. Green's ineffective assistance of counsel (IAC) claims prior to sentencing. This,
however, was not the only reason supporting Mr. Green's request for recusal. Cf. Liteky v. United States,
510 U.S. 540, 555, 114 S. Ct. 1147, 127 L. Ed. 2d 474 (1994)(" ludicial rulings alone almost never
constitute a valid basis for a bias or partiality motion... . Almost invariably they are proper grounds for
appeal, not recusal."). The Judge's conduct and behavior towards Mr. Green prior to this also played a
huge role in his decision to recuse.

Mr. Green submits that only about two month(s) prior to the Judge issuing the Feb. 10 Order,
stand-by Counsel, the Attorney, Steven Witzel, whom worked with the judge several years back, in the
U.S. Attorney's Office, told Mr. Green that: “You know, Paul (the Judge) is not too fond of you (Mr.
Green)". This statement was said by Mr. Witzel to Mr. Green while they were ona tele-conference with
Mr. Witzel's assistants. See Affidavit of Facts in Support of Motion to Recuse, Pg. 11. Then,
approximately one (1) month after this, the Judge disconnected the line during a telephonic court
conference while Mr. Green was in the process of speaking (exercising his due process right to be
heard). See Id. at 12-13. Moreover, Mr. Green submits that he was not too surprised to learn that the
judge was not fond of him, because it has been pretty apparent from the judges tone, demeanor, and
moreover, by his attempts to discourage Mr. Green in his attempts to rectify the violations of his rights
that occurred in this Case.

Furthermore, Mr. Green submits that the Court's Feb.10 Order, and moreover, the Judge's
decision to deny Mr. Green's Motion for Extension of Time, manifests the bias and prejudice harbored
by the Judge against Mr. Green; and, it was a clear abuse of discretion. Mr. Green will show later herein
that, considering the facts, the Judge should not have denied his request for an extension of time, and
moreover, should not have refused to hear his ineffective assistance of counsel claims prior to
sentencing. Mr. Green now needs to seek a reconsideration of the Feb. 10 Order to prevent a manifest
injustice, and there is a Local Criminal Procedure Rule that allows this, Local Rule 49.1(d) (allowing for
the filing of reconsiderations in criminal cases). This is what Mr. Green now must do with regards to the
Feb. 10 Order, however, he does not feel as though the Judge will rule on this reconsideration fairly: Mr.
Green submits that the Judge's past conduct, behavior, and decisions, coupled with his apparent bias
and prejudice against him, has caused him to no longer fell as though he can receive a fair hearing in
front of him. Therefore, Mr. Green is seeking to Recuse the Judge so that he can get a fair and impartial
ruling on his Motion for Reconsideration of the Judge's Feb. 10 Order. Thankfully, Mr. Green submits
that there are plenty of avenues available for him to do this; and, he'll be discussing these options more
herein throughout this Motion.

C. Grounds Supporting Recusal

~ A Brief Discussion

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 31 of 94

reen regarding seeking to recuse the Judge. Below,
d circumstances of his Case that
udge to please review these Grounds

There are several options available to Mr. G
e options as well as the particular facts an
ermore, Mr. Green asks the J

ort the relief sought herein.

Mr. Green will list thes
support the avenues of relief. Furth
and pick any one or several to supp

(i) 28 U.S.C. Section 455 (a)

28 U.S.C. Section 455{a) states: "Any justice, judge, .. . of the United States shall disqualify himself in
any proceeding in which his impartiality might reasonably be questioned." Quoting Id. Black's Law
Dictionary, defines "impartial" as: “Not favoring one side more than another; unbiased and
disinterested; unswayed by personal interest." Quoting Black's Law Dictionary (Sth Pocket Ed.).

(ii) 28 U.S.C. Code of Conduct for United States Judges; Canon 2

Should Avoid the Appearance of impropriety
"A judge should respect and comply with the
blic confidence in the integrity and

de Jud. Conduct, Canon 2, 2{A}.

Canon 2, of the U.S. Code Jud. Conduct states: A Judge
in All Activities; and, Section "(A}", Respect for Law, states:
law and should act at all times in a manner that promotes pu
impartiality of the judiciary.” Quoting and Paraphrasing U.S. Co

(iii) 28 U.S.C. Section 455(b)(1)

disqualification of any justice or judge in the United States is

98 U.S.C. Section 455{b)}{1), states that
" Quoting Id.

required: "Where he has a personal bias or prejudice concerning a party...

(iv) 28 U.S.C, Section 144

ualification of a federal judge upon a party's filing of a

28 U.S.C. Section 144 provides for the disq
s a personal bias or prejudice. Paraphrasing id.

timely and sufficient affidavit that the judge ha

(v) 28 U.S.C. Code of Conduct for United States Judges; Canon 3

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 32 of 94

Canon 3, U.S. Code Jud. Conduct, states: A Judge Should Perform the Duties of Office Fairly,
Impartially, and Diligently. Canon 3 goes on to state: "The duties of judicial office take precedence over
all other activities. The judge should perform those duties with respect for others, and should not
engage in behavior that is harassing, prejudiced, or biased... ." Quoting Id.

D. Argument and Analysis

Mr. Green contends that he decided to move to recuse the Judge on or about February 12,
2021, when he received - in the mail - and reviewed the Judge's Feb. 10 Order, denying his Motion for
Extension of Time, and vacating the Nov. 19 Order, thereby refusing to hear Mr, Green's ineffective
assistance of counsel {iAC) claims prior to sentencing. see Accompanying Affidavit, Pg. 14. However, as
stated above, the Feb. 10 Order was not the only reason behind Mr. Green's decision to seek to recuse
the Judge. As stated by the United States Supreme Court in Liteky, supra: “judicial rulings alone almost
never constitute a valid basis for a bias or partiality recusal motion... Apart from surrounding comments
or accompanying opinion, they cannot possibly show reliance on an extrajudicial source; and, ebsent
such reliance, they require recusal only when they evidence such deep-seated favoritism or antagonism
as would make fair judgment impossible." Quoting Liteky, supra (Internal Citations Omitted).

Here, in addition to the judge's Feb. 10 Order, which was completely arbitrary, Mr. Green
submits that he also has for evidence to support this Motion the statement made to him by stand-by
Counsel, Mr. Witzel, see Accompanying Affidavit, Pg. 11, and, the fact that the Judge threatened to
disconnect, and then actually did disconnect the line - during a telephonic / electronic Status Conference
in this matter - while Mr. Green was exercising his right to be heard. See Id. Pg.(s) 12-13. These are
exactly the types of surrounding comments and factors that the Supreme Court was referring to in
Liteky: i.e., the comment from Mr. Witzel to Mr. Green, stating that the Judge is not tao fond of him,
and the Judge's threatening to disconnect, and his actually disconnecting the line during a Status
Conference in this matter. These comments, and this behavior by the Judge evince that the Judge's
arbitrary denial of Mr. Green's Motion for an Extension of Time, and refusal to hear Mr. Green's IAC
_ claims prior to sentencing, was the result of the bias and prejudice harbored by the Judge against Mr.
Green.

Mr. Green submits that - as this Court is aware - he has been raising issues regarding the
effectiveness of his attorneys representation since his trial ended nearly two (2) years ago, see
Accompanying Affidavit; and, he has been trying that entire time to get information from, inter alios,
Trial Counsel, so that he can be provided with a meaningful opportunity to be heard with respect to his
post-conviction claims of, inter alia, IAC. See id. For nearly two (2) years, Mr. Green has been asking the
Judge for more time to submit his "Affidavit of Facts" in support of his !AC and other claims, so that he
can first receive and review Trial Counsels Client File. [FN 3] In spite of several requests, complaints, and
notices of intent to sue and file complaints with, inter alios, the American Bar Association, Trial Counsel
never provided Mr. Green with the Client File. [FN 4] See id. Pg.{s). 8-13.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 33 of 94

Prior to the Judge issuing the Feb. 10 Order, Mr. Green had informed the Judge, in several
written submissions, that he needed to be provided additional time to submit, inter alia, his Affidavit of
Facts in Support of his IAC claims, and, the Attorney-Client Waiver Form (hereafter "the Waiver Form");
and that he still had "not" received the Judge's Nov. +9 Order, and accompanying Waiver Form, and that
he still has not received his Client File, among other information needed to address his [AC and other
post-conviction claims. See Id. One of these Letters by Mr. Green was dated December 4, 2020--which
was the same day Mr. Green sent it to the Judge. For some reason, however, the Judge, during status
conference(s) held in this matter, seemed to be insinuating that Mr. Green was “refusing” to sign the
Waiver Form, and, when Mr. Green tried to clarify that he was not refusing, and simply just did not have
the Waiver Form or the Judge's Nov. 19 Order, the Judge reacted angrily, and with hostility, threatened
to disconnect the telephonic / electronic conference.

These were not the only factors justifying Mr. Green's requests to the Judge for additional time
to submit the Waiver Form and Affidavit of Facts supporting his IAC claims. In addition to informing the
judge that he still had not received the Judge's Nov. 19 Order, and the accompanying Waiver Form, Mr.
Green also informed the judge of the prejudices suffered by him due to the restrictions at the Institution
- the Metropolitan Detention Center (MDC) - imposed upon him because of the Global Coronavirus
Pandemic: For example, Mr. Green informed the Judge that due to a massive Covid-19 outbreak at MDC,
the Institution remains on lockdown, and, he also told the Judge that MDC had ran out paper for the
printer--therefore, he could not print off, among other legal documents, his Affidavit of Facts in support
of his IAC claims. See Accompanying Affidavit.

furthermore, Mr. Green did not get the Nov. 19 Order until on or about, January 12, 2021,
nearly one {1) and a half (1/2) years from the time the Judge first stated that such would likely be
required here in order to hear Mr. Green's IAC claims. See Accompanying Affidavit Pg. 6 (the Judge
stated at the October 31, 2019 sentencing hearing that Mr. Green would be required to waive the
Attorney-Client Privilege in order to proceed with his ineffective assistance claims, and that this would
have to be in writing). [FN 5] Mr. Green was unable to get the Waiver Form notarized because of
institutional policy. Mr. Green later was able to get a staff member who is authorized to administer
oaths, under the United States Code, to stamp the Waiver Form, and the next day, on February 8, 2021,
Mr, Green timely filed the Waiver Form via the Prison Mailbox Rule when he handed it in to MDC Staff
for delivery, via U.S. Legal Mail, to the United States Courthouse, for the Southern District of New York.
[FN 6] However, approximately two {2} days later the Judge, without waiting to see if Mr. Green actually
timely submitted the Waiver Form, issued and entered the Feb. 10 Order, deciding to no longer hear Mr.
Green's IAC claims prior to sentencing because, the judge claimed that: “The completed informed
consent form was not returned to the Court, and [Mr.] Green did not submit an affidavit concerning his
ineffective assistance of counsel claims." Quoting Feb. 10 Order. However, this is not entirely true, and
the Judge should not have issued this Order considering this, and because Mr. Green clearly showed
good cause in his requests for an extension of time to do these things.

Mr. Green now desires to utilize the Local Criminal Procedural Rule, Rule 49.1(d), to get the
District Court to reconsider the Feb. 10 Order, however, because the Judge is and has displayed bias and
prejudice against him, he does not feel that he will receive a fair hearing; therefore, he has decided to
seek to recuse the Judge, using the applicable Statutes listed herein. Moreover, Mr. Green argues that
the Judge should recuse himself here because "a reasonable person, knowing all the facts would
conclude that the court's impartiality might reasonably be questioned", Quoting Collins, infra (Internal

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 34 of 94

Citations and Quotations Omitted); and, also because "an objective, disinterested observer fully
informed of the facts underlying the grounds on which [the] recusal was sought would entertain
significant doubt that justice would be done” in this Case. Quoting Collins, infra.

Mr. Green also submits that the Judge should be recused for violating, among other rights, his
right to be heard, when the Judge disconnected the line during the Jan. 5 telephonic / electronic Status
Conference. This was highly unconstitutional, unethical, and is not indicative of the type of behavior that
is expected and moreover required of an appointed official tasked with the administration of justice. See
U.S. Code Jud. Conduct, Canon 4:

A Judge Should Uphold the Integrity and Independence of the Judiciary

An independent and honorable judiciary is indispensable to justice in our society. A judge should
maintain and enforce high standards of conduct and should personally observe those standards, so that
the integrity and independence of the judiciary may be preserved. The provisions of this Code should be
construed and applied to further that objective.

U.S. Code Jud. Conduct, Canon 1. Moreover, when the Judge threatened to and then subsequently
disconnected the line at the Jan. 5 Status Conference, the Judge was not acting in accord with this and
other Judicial Canons. This was unacceptable behavior and was a severe violation of Mr. Green's rights.

U.S. Code Jud. Conduct, Canon 3, section "(A)" discussing "Adjudicative Responsibilities" of the
Judge, states:

(41) A judge should be faithful to and maintain professional competence in the law, and should not be
swayed by partisan interests, public clamor, or fear of criticism.

(2) Ajudge should hear and decide matters assigned, unless disqualified, and should maintain order
and decorum in all judicial proceedings.

(3) Ajudge should be patient, dignified, respectful, and courteous to litigants, jurors, witnesses,
lawyers, and others with whom the judge deals in an official capacity... -

(4) A judge should accord to every person who has a legal interest in the proceeding, and that
person's lawyer, the FULL RIGHT TO BE HEARD ACCORDING TO LAW... .

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 35 of 94

U.S. Code Jud, Conduct, Canon 3(A) (Emphasis Added}. The Judge did not afford Mr. Green the “full
right to be heard according to Jaw" at the Jan. 5 Status Conference, and therefore, he should now be
recused from this Case.

E. The Online Petition

As stated in the Accompanying Affidavit, Mr. Green currently has two (2) Petitions on the
internet, one of them asking for signatures of individuals supporting Mr. Green's desire for a new trial,
and the other asking for signatures of supporters of Mr. Green's request for a new judge. With respect
to the latter, Mr. Green submits that despite the Petition only being active for a couple of days [FN 7],
he currently has over two-hundred (200) signatures, see Exhibit "C", of individuals who support his
request for a new judge [FN 8]; and, the Petition seeking supporters of Mr. Green's request for a new
trial, which has been up for significantly longer, has over one-thousand (1,000) signatures. See Exhibit
"D", These peopie all agree with Mr. Green that a new trial, and moreover a new judge, is needed for
justice to be done here, Accordingly, the Judge should recuse himself, and allow for the appointment of
another judge to rule upon, among other things, the accompanying papers.

Vv. Relief Sought

WHEREFORE the Defendant, Brandon Green, RESPECTFULLY moves the Honorable District Court
Judge, Paul G. Gardephe, to recuse himself from this Case, and allow for the appointment of another
Judge to take over the Case, and hear Mr. Green's accompanying Motion to Reconsider; and/or, in the
alternative, Mr. Green submits that disqualification here can be remitted in the event all parties are able
to come to a meeting of the minds here.

EXECUTED On this 23 day of February, 2021.
Respectfully Submitted,

__fSf
Brandon Green Reg. # 56400-054

Defendant, Pro Se

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 36 of 94

FOOTNOTE(S)

a

4. Mr. Green asks that this Court please liberally construe this Pro Se submission. See Erickson v. Pardus,
551 U.S. 89, 84, S. Ct, 2197, 167 L. Ed. 2d 1081 (2007); and see, Harris v. Mills, 572 F. 3d 66, 72 {2d Cir.
2009} (both cases showing that both the United States Supreme Court and Second Circuit require that
the Court liberally construe pro sé pleadings).

2. Sent herewith is an “Affidavit of Facts" in support this Motion (hereafter the "Accompanying
Affidavit"); which is also submitted as, inter alia, an affidavit for recusal, under 28 U.S.C. Sec, 144.
Moreover, although the Accompanying Affidavit is legally enough itself to warrant recusal, Mr. Green
has additionally gone ahead and prepared this Motion, to further explore, and discuss the relevant law
and facts here.

3. Mr. Green did not discover, until he had the Court relieve Ms. Dolan from this Case, that the client
file that trial counsel sent to Ms. Dolan did not work, contained a virus, and/or otherwise contained no
readable data. Moreover, in a recent letter dated, February 16, 2021, Mr. Breslin wrote this Court
stating, inter alia, that: "wis. Dolan NEVER advised that she could not access the documents." Quoting
Mr. Breslin's Letter to this Court, dated February 16, 2021 (hereafter "Mr. Breslin's Feb. 16 Letter")
(Emphasis Added).

4. Recently, stand-by Counsel informed Mr. Green that Mr. Breslin recently sent a letter to this Court,
giving Notice that he would be providing Mr. Green with the client file.

5. Mr. Green submits that what the Judge said here might not be completely accurate. See Rudaj v.
United States, 2011 U.S. Dist. LEXIS 67745 (S.D.N.Y. 2005) (therein the Court mentioned an American Bar
Association (ABA) opinion that the Government had cited in that case, which stood for the proposition
that when a defendant raises issues of ineffective assistance, he in effect waives any privileged
communications associated with that claim, and, the Government argued that therefore, the defendant
did not have to sign a waiver and the attorney could ethically respond if the court so ordered. See ABA,
Standing Committee on Ethics and Professional Responsibility, Formal Opinion 10-456, July 14, 2010 at
1). Therefore, the judge could have just ordered Mr. Green's previous attorneys to respond to his Claim,
especially being that Mr. Green unequivocally expressed to the Court his desire to pursue his ineffective
assistance of counsel claims, and that he was willing to waive the attorney-client privilege.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 37 of 94

6. Under the prison mailbox rule a pro se prisoner's complaint is deemed filed upon its delivery to
prison authorities for transmittal to the district court. Sides v. Paolano, et al., 782 Fed. Appx. 49, 2019
U.S. App. LEXIS 31358 (2d Cir. 2019}.

7. The online petition seeking signatures for supporters of a new trial had already been activated online
by Mr. Green's loved ones for several months when Mr. Green decided to also do one for the new
judge--which decision he did not make until a few days after he decided to move the Judge to recuse
himself.

8. Mr. Green submits that on the online petition asking for signatures of supporters of his request for a
new Judge, there is a link that allows the individual to listen to the Jan. 5 Status conference in this case,
and they hear the Judge disconnecting on Mr. Green, a Pro Se litigant, as he's exercising his right to be
heard. Moreover, the same individuals who signed Mr. Green's Online Petition for a new judge listened
to this before signing, therefore, Mr. Green argues that these signatures of over two hundred (200)
individuals, meets the substantive standard recusa! requirement. See United States v. Collins, 2005 US.
Dist. LEXIS 40305 (S.D.N.Y. July 20, 2005): The substantive standard of recusal [under Sections 144 and
455(b}(1)}] is whether a reasonable person, knowing all the facts, would conclude that the court's
impartiality might reasonably be questioned. The standard under Section 455(a) is whether an objective,
disinterested observer Tully informed of the facts underlying the grounds on which recusal was sought
would entertain significant doubt that justice would be done in the case. Paraphrasing Collins, supra
(internal Citations and Quotations Omitted). therefore, the Judge should recuse himself from this case.
Nevertheless, even if these online signatures do not meet the substantive standard for recusal, they give
credence to Mr. Green's claims that there are serious problems in this case, and a new judge and new
trial are necessary to ensure that justice is done here. These individuals are not the only disinterested
individuals to comment about there being serious issues in this case; for instance, Attorney isaac Wright,
whose also running for mayor of New York, commented about this case recently, by stating: "It appears
to me that your claims of ineffective assistance of counsel will require an evidentiary hearing"; and, that
“Tylour case has a torrid procedural history[,] and it is clear to me that you were not treated within the
bounds of the proper lawful administration of justice."

 
Case 1:16-cr-00281-PGG Document 955

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

aoecnaene X
UNITED STATES DISTRICT COURT,
Plaintiff,
- against -
BRANDON GREEN, et al.,
Defendant, Pro Se.
ae x

 

Case No. 16 Cr. 281--002 (PGG)

Filed 02/26/21 Page 38 of 94

INDEX TO EXHIBITS

EXHIBIT DESCRIPTION
"An Email from Mr. Breslin to Mr. Green dated:
06/25/2019
"Bp Email from Mr. Breslin to Mr. Green dated:
07/17/2019
"c" Online Petition for New Judge

"Dp" Online Petition for New Trial

 
Case 1:16-cr-00281-PGG

Respectfully Submitted,

_SS/
Brandon Green Reg. # 56400-054

Defendant, Pro Se

Document 955 ~ Filed 02/26/21 Page 39 of 94

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 40 of 94

 

   

Subject: FW: United States v. Johnson

Attachments: SO-H transcript (2),PDF; 50-2 TRANSCRIPT.PDF; Certificate. of Disposition.PDF; defendant
transcript-jeffrey sisco.PDF; MCC Hospital records - complete copy.PDF; MCC
Hospital. PDF; NOC scan.PDF; plaintiff transcript.PDF; RESPONSE TO PREMILINARY
CONFERENCE ORDER-BRANDON.PDF

From: Geller, Melissa 5S. <MSGeller@duanemorris.com>

Sent: Friday, January 25, 2019 11:17 AM

To: Feinstein, Jessica (USANYS) <jessica.Feinstein@usdoj.gov>; Nichols, Allison (USANYS) <Allison.Nichols@usdei.gov>;
Chan, Andrew'(USANYS) <Andrew.Chan usdoj.gov>

Cc: Breslin, Eric R. <ERBreslin@duanemorris.com>; Paula Mazurek <paulanotari@aol.com>; Ezra Spilke
<ezra@spilkelaw.com>; Murray Trial@hotmail.com

Subject: United States v. Johnson

‘ Jessica, Allison, and Andrew,

We obtained the attached records yesterday evening. We are disclosing them in accordance with our reciproca!
discovery obligations. If you have any questions, please do not hesitate to let us know.

Regards,

Melissa 8. Geller
Partner

Duane Morris LLP,

One Riverfront Plaza z
4037 Raymond Boulevard, Suite 1800

Newark, NJ 07102-5429

Pi +1 973 424 2016

F: +1 973 556 4562

MSGeller@duanemorris.com

www. duanemortis.com

 

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 41 of 94

AFFIDAVIT OF FACTS

|, Brandon Green, DO HEREBY SWEAR, Under Penalty of Perjury, that the following information is
true and correct, to the best of my knowledge, understanding, and belief [FN 1]:

4. In or about December of 2016, a multi-count Indictment was returned against me and several others;

3. The Three Counts against me in the indictment were: Count-One: Racketeering Conspiracy, with an
Attempted Murder and Conspiracy to Commit Murder in Aid of Racketeering, Count-Four: Conspiracy to
Distribute Controlled Substance(s}, and Count-Five: Use of a Firearm in Connection with Racketeering
and Narcotics Conspiracy,

3. Prior to this indictment, the Government had tried to indict myself, and the other co-defendants;

4. An attempt by them to indict myself and the other individuals in 2014 came back No-Bill, and the
Government eventually indicted Latique Johnson on a RICO offense “by himself";

5. In 2016, this tndictment, solely with Mr. Johnson, was superseded to add myself and the several
others (this was the $3 Indictment; the one we were brought to trial on was S5},

6. On or about May 16, 2017, | was arrested for this Case, in Bridgeport, Connecticut;

7. | was initially appointed the Attorney Susan Walsh, as Counsel for this Case shortly after my arrest,
not long after my arrest, Ms. Walsh came to see me at the Metropolitan Correction Center (MCC), in
Manhattan, New York;

9. When Ms. Walsh came to visit me, | asked her to submit a bail application on my behalf; and, | told
her that | had 5-7 signatures of working people, and my daughter's grandmother was willing to Co-Sign
her property to put towards bail;

10. Ms. Walsh, despite my requests, never moved the District Court for bail on my behalf;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 42 of 94

41. Ms. Walsh also came to visit me at MCC to discuss a plea offer by the Government;

12. This was the Government's first plea offer; and it was for 10 years to life, for RICO Conspiracy, anda
separate narcotics conspiracy 841 (b)(1)(a), attached with the 851 enhancement, which double the
mandatory minimum to 20 years (See Exhibit "A" - A letter from Ms. Walsh showing the existence of this
plea, which the Government is not handing over: likely because it was not legal, like everything else that
has taken place here};

13. And, when offering me this plea, Ms. Walsh stated: "the Government doesn't want you, they want
Mr. Johnson"; that he is a “very bad man"; and, that "they will relocate you and your loved ones"
(paraphrasing Ms. Walsh);

14. Later, Ms. Walsh came to see me again at ICC, and provided me with the Government's second
plea offer for: RICO Conspiracy, and a separate narcotics conspiracy 841 (b}{(1}(b); this plea had me
placed in a criminal history category VI career offender, but the Government agreed to drop the gun
count (regarding this, Ms, Walsh sent me a letter stating: This plea was forwarded to her last night, "the
guidelines are very high but the mandatery minimum was reduced to 10 years" only because of the prior
felony 851 enhancement);

15. Ms. Walsh came to see me again, to extend the Government's third plea offer: RICO Conspiracy, and
a separate narcotics conspiracy 841 (b}(1)(b), with prior felony 854 information still attached; and she
informed me that: with this new plea agreement | was no longer considered a career offender--instead, |
was placed in criminal history category III (See Exhibit "B", Letter from Ms. Walsh);

46. Around this time me and Ms. Walsh began to have severe disagreements with how my Case was
being handled; with what issues | wanted raised; and, with her continued attempts to try and get me to
cooperate with the Government (on several occasions Ms. Walsh tried to talk me into
cooperating/working with the Government; to help them with their fabricated case against myself and
the other defendants--however, | expressed to her that | did not want to go this route. In spite of this,
Ms. Walsh still continued to try and persuade me to cooperate);

47. Consequently, - due to my and Ms. Walsh's disagreements, and my dissatisfaction with her
representation - the District Court relieved her as counsel for this case (this was some time in or around
2018);

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 43 of 94

18. The Court, after relieving Ms. Walsh, appointed the Attorneys Eric R. Breslin and Melissa S. Geller,
from the law firm Duane Morris;

49. Inor around 2018, Ms. Geller came to see me at MCC, and | informed her of, inter alia: the plea
offers | received from Ms. Walsh, and moreover, the discussion that me and Ms, Walsh had (see
Paragraphs 7-17, above}; and, moreover, | informed her of the reasons why | no longer wanted Ms.
Walsh to represent me; also, | informed Ms. Geller that: | was innocent of all charges, and that the entire
Case against me was fabricated;

20, Additionally, | informed Ms. Geller that Michael Evans (aka "Puff"}, and David Cherry (aka
"Showtime"), were still friends up until the arrest, so none of this could be true (referring to the murder
conspiracy plot/charge}; | also informed her that | did not know David Cherry; And that | saw David
Cherry at M.C.C and he told me that: He informed his lawyer that the government is lying, that he knew
Puff (Michael Evans) since around 2006 or 2007 and that they are still friends, and that he also told his
lawyer that he was introduced to me one time by Michael Evans at BBQ's when | got out of prison.

91. After informing Ms. Geller of those things listed above, she asked me if | would help in assisting the
Government; at this time Ms. Geller asked me if she got me out on bail, or if | got out on bail, would | be
willing to cooperate;

22. Inresponse, | informed Ms. Geller that | do not know these people; Michael Evan's and | are like
family; that | did a couple of music videos for Mr. Johnson; that | didn't know anything; and, that these
charges are made up (fabricated);

23. Ms. Geller still tried to talk me into cooperating after | told her this: She stated, you speak properly,
and therefore could make a great witness, and could satisfy the elements;

24, {maintained to Trial Counsel that | was innocent of all charges, and that | had nothing to say to the
Government;

95. linformed Mr. Breslin and Ms. Geller that | wanted them to attack this case at the roots, starting
with the investigation, the Affidavits of Agents Snead and Serotta, and, | told them to review the Grand
Jury minutes because it was obvious that the Government lied to and misled the Grand Jury;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 44 of 94

26. informed Mr. Breslin that | wanted him to argue Carpenter; to attack the Government's affidavits
and their obtaining of Electronically Stored Information from any and all cell phones allegedly obtained
from me; and, I told him to challenge the paid informant used to obtain my cell phone number;

27. {informed Mr. Breslin on several occasions, in person, and via emails and other written
correspondence, that | wished for him to move to suppress all evidence in the Government's case
against me;

28. Trial counsel ended up moving to suppress some of the evidence associated with this Case;
however, he did not move to suppress everything like | had asked, and he failed to incorporate my
arguments,

29. For example, regarding the search of the home in Bridgeport, Connecticut, trial counse! failed to
argue or moreover challenge, inter alia, the illegal stop of Ms. Turcios, the illegal ensuing entry into the
apartment, the agents illegally taken her cell phone and house keys, and the subsequent iliegal search
and iHegal seizure of the alleged evidence found therein;

30. That's not all that trial counsel failed to argue or challenge with respect to said search; for example,
trial counsel failed to argue that Ms. Turcios withdrew her alleged permission once she entered the
apartment; that she was taken upstairs to the balcony in her bedroom where they had guns laid out on
her bed, including a pink handgun--the one she was coerced with, along with the rest of the firearms on
the bed (only then she gave consent, but that consent was not valid);

31. nor around December 2018, in an email, after trial counsels attempt to suppress the firearms failed
at the suppression hearing, | asked him to appeal the District Court's denial, and, if that did not work, to
move to exclude the firearms ina motion in limine; | asked him this right before trial while he was
drafting the imine motion; moreover, among other things, | told trial counsel that when | was arrested, |
was on the first floor, and that the Officers made me back up towards the front door, therefore, they
had no reason to come into the home and go on the second floor, however, trial counsel failed to
correctly argue this;

32. In response to my requests to attack the Agents Affidavit(s} mentioned above (See Paragraph 25),
and to suppress the evidence associated with this Case, Mr. Breslin informed me, via email(s), that he
would have to file another suppression motion, and, that he was "NOT DOING THIS!";

33. | continued to ask trial counsel to do these things; however, they were not done (this is apparent
from the Record);

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 45 of 94

34. Trial counsel failed to look into nearly everything | asked prior to going to trial;

35 From around December 2018 through January 2019, Mr. Green has an abundance of emails asking
trial counsel to please allow him to review the 3500 Material; trial counsel failed to allow me to review
all the 3500 material prior to trial; | complained to trial counsel about my Co-defendant(s) Lawyers
coming to see him often to go over and review the 3500 materials with them prior to trial; trial counsel
failed to do this with me; trial counsel never allowed me to view Officer Sisco's 3500 material; even as |
submit this sworn affidavit | have yet to view the entire 3500 material and/or trial exhibits (for example -
“exhibit 1012" which is a stipulation between the government and trial counsel stating among other
things the Bronx District Attorneys Officer dismissed the August 3, 2010 Traffic Stop);

36. Tria! counse! never looked into or investigated the Government's Western Union Summary Charts,
like | asked. | told trial counsel i never went to the town of Elmira, and, | never made these transactions,
to challenge such, and/or, to reach out to an Expert Witness to refute these Western Union Charts;

37. Trial counsel should also have pointed out to the Jury that the Government's alleged Western Union
that they claim was sent to CW-Rosario for §2,000, from Saeed Kaid (a/k/a O-Dog} to allegedly purchase
heroin from me, was not on the Government's Summary Chart, despite the fact that you must have an
identification Card (ID) to pick up or send any Western Union over around $500/999.99;

38. The truth was this Western Union transaction never took place, and this would have been
established had trial counsel looked into and investigated the Western Union transactions, and
moreover, the Government's Summary Charts and proposed testimony and evidence regarding such;

39, Trial counsel also should have raised the following issues regarding the Western Union Summary
Charts (Government Exhibit(s) 500, 501, 900): 1. the Western Union Charts did not have any NYCID (New
York City Identification Numbers) associated to any of these names on the ID's and/or transaction; 2.
The Brandon Green in these charts had 3 different home addresses on each of these I.D'S, and, it had No
NYCID numbers on these ID's, for each of these three alleged transactions, and 3. none of them were
the addresse(s) of where the Government alleged Brandon Green lived at and operated out of, which is
the Honeywell complexes, and/or the addresses in agent Snead and Serotta reports where they claimed
Mr. Green lived at - in their affidavits; 4. The government did not have an expert testify to these
charts/transaction either - they used their own Paralegal Ms. Harney and trial counsel! failed to OBJECT
or challenge this in any way; 5. All of these alleged transaction from "the Brandon Green" took place in
2014, trial counsel should have also argued that - by 2014 which the government claims is when Mr.
Green made these Western Union Transactions from the town of Elmira - The alleged Greyhound
operation and, each of its members were ALL in prison since March of 2013; Mr. Green also told Trial

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 46 of 94

Counsel that CW-Adams lied about him coming up to Elmira {he was the only CW to say this), once with
this "Bezo" person and/or another time with Mr. Johnson: This could not be true though, even the

Governments CW-Rosario stated Mr. Johnson NEVER came to the town of Elmira, and he never testified
to Mr. green ever coming to Elmira; Counsel DID NOT even Object like Mr. Green asked to these crafted
Western Union Summary Charts that was designed by the governments own trial Paralegal Ms. Harney;

40. Prior to trial | informed trial counsel on several occasions that | did not agree with the Government's
use at trial of a Traffic Stop that | was involved in, with Michael Evans (a/k/a "Puff) and Crystal Williams,
back in August of 2010 (hereafter "the Traffic Stop");

41. linformed trial counsel that | never possessed anything illegal that day; and, that the Officers
involved wrongfully pulled us over, then severely beat me, before asserting that | had cocaine on me;

42. | informed trial counsel that first and foremast, | did not feel that the traffic stop, and more
specifically the alleged evidence associated with it, should be allowed to be used against me at trial
because, among other reasons, the officers involved in the State case illegally obtained that evidence--it
was the fruit of a poisonous tree, and | told trial counsel this;

43. | told trial counsel that the arrest ensuing from the traffic stop was dismissed, because the State
Court Judge involved in that case had found that our rights were violated (also in the car that day was
the vehicles owner and driver, Crystal Williams);

44. | informed Trial Counsel to look into the Disposition from that case, and they would see this;

45. |also informed trial counsel that | filed a Civil lawsuit because of the violations of my rights that took
place during the traffic stop; and that | was awarded money as a result of my civil rights claims against
those Officers, and the New York City Police Department;

AG. \informed trial counsel that | had did depositions for that lawsuit, and maintained throughout the
entire proceedings that | did not possess anything illegal that day;

47. | told trial counsel to call the passengers of the car from the day of the traffic stop, and that they
would corroborate my contentions that | did not possess anything illegal that day;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 47 of 94

48. | told trial counsel who my civil attorney(s) were for that case, Michael and Peter Ridge; and, | had
them send trial counsel my client file for that case, which contained, inter aila, the Certificate of
Disposition for that case (hereafter "the Disposition";

49, For some reason, however, trial counsel kept telling me and everyone else that the Disposition from
the Traffic Stop Could not be located (trial counsel even stated this to my family);

50. | kept informing trial counsel that { disagreed with the Government's use of the traffic stop at my
trial, especially the alleged evidence associated with such; however, trial counsel just kept telling me
that the Disposition could not be located;

51. This is also what trial counsel said to the Court on several occasions; however, this was a lie (see
Exhibit "C” - An Email from Ms. Geller to AUSA Jessica Feinstein, that had attached therewith, inter alia,
the Disposition);

52. | even discovered from a lawyer for one of the other defendants that the lawyer also told Ms. Geller
to move to suppress the traffic stop and moreover, the evidence associated with it;

53. However, trial counse! never moved to suppress the evidence associated with the Traffic Stop, nor
did they attempt to exclude such ina motion in limine--in spite of me and another attorney fora
defendant in this case asking;

54, | maintained to trial counsel that | did not possess anything illegal on the date of the traffic stop;
and | requested trial counsel to look into the backgrounds of Officer Sisco, and all the other Officer(s)
involved in the traffic stop with violating our rights, and using excessive force on me,

55. Had trial counsel looked into their backgrounds, trial counsel should have seen all the civil suits filed
against Officer Sisco for similar complaints as | had, for “excessive force", "fabrication of evidence",
"false arrest", and “illegal search";

56. Trial counsel should have moved to suppress / exclude the traffic stop from being used at trial here;
and, in the alternative should have put forth evidence for the Jury to infer that it is likely that the officers
involved fabricated {planted} evidence on me to diminish / justify their false arrest, illegat search, and
use of excessive force (| was very badly beaten, and had to be taken to the hospital; even the first

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 48 of 94

appearance judge noticed my injuries, and released me on my own recognizance (ROR'd), which can be
yiewed from review of my ST. Barnabus Hospital and MCC medical file(s)}};

57. Officer Sisco seems to show a pattern of violating the rights of those who he encounters, and it's
clearly probative of his conduct in Mr. Green's case;

58. In or around April of 2019, | informed trial counsel that a loved one located the Disposition from the
August 3, 2010 Traffic Stop (See Exhibit "D"); and, | informed trial counsel that, among other things, | feit
they had colluded with the Courts and Government to wrongfully convict me: For instance, | pointed out
that the Disposition stated the state Court Judge, the Honorable Judge Greenberg E., dismissed all
pending criminal charges related to the traffic stop; and this is different than what the Government and
Trial Counsel stipulated to, which was that the "Bronx District Attorney dismissed the charges" (See Trial
Transcript Pg. 2884), however, that was not true, and the only mentioning of this anywhere else was the
Court's statement at trial that:

THE COURT: I guess I'm under the impression the DA;s office dismisses all the time in cases where it
concludes that there might be a search issue... .

Trial Transcripts Pg. 25 LL 22-24;

59. Moreover, | went on to point out to trial counsel that the email | found (see Exhibit "E"}, shows that
trial counsel tied to and misled me and my family, when trial counsel stated to us and even to this Court
that the disposition could not be located, see TT Pg.(s). 19-20; when in fact that the email shows that
trial counsel had this information, and even sent it to the United States Attorney's Office pursuant to
their Discovery (Brady/Giglo) obligations, ergo, the District Court Judge, Paul G. Gardephe, knew this
when he insinuated to the Government and trial counsel that the District Attorney's Office dismisses
cases all the time (1 informed trial counsel that | felt that the Court's led them and the Government to lie
here and Stipulate to the Bronx D.A. dismissing the case stemming from the traffic stop, when the truth
was that the state court Judge dismissed it, because of the violations of the Constitutional rights of
myself and the other individuals involved in that incident);

60. Furthermore, | informed trial counsel that the Court knew or should have known that the state case
was not dismissed by the Bronx D.A., it was dismissed by the state Judge, and also should have known
that Ms. Geller was lying about not being able to locate the disposition, because the Court stated that it
had reviewed ali the 3500 material for this case, see Trial Transcript Page 2961, and the disposition,
among other things, from the August 3, 2010 Traffic Stop was within that material; |, even informed Ms.
Dolan about these things;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 49 of 94

61. Prior going to trial the Government had tried to extend approximately six (6) plea offers in writing,
and there was another one that | never seen, but that Trial Counsel orally presented to a family
member(s) and told them to try to convince me to take this plea;

62. The fourth piea offer was extended by trial counsel, and it was a 7 year minimum mandatory plea
with a brandishing a firearm in connection with the Showtime Murder Conspiracy; it was when Trial
Counsel brought me this plea that he informed me that | was simply "collateral damage", in response to
my maintaining to him that !'m innocent of ali the charges here;

63. The Fifth plea was fora Racketeering Offense, with no mandatory minimum, and it was only
available from October 10th, 2018 until October 12th, 2018, for two days; this plea offer was already
expired when Trial Counsel finally conveyed it to me sometime towards the end of October (MCC Legal
Visit Logs and Camera Records will show that Trial Counsel never came to MCC while this plea was still
active); also, emails between Trial Counsel and the Government will show that the Plea was expired
while they were still negotiating it (an emails) between AUSA Ms. Nichols to Mr. Breslin stated, inter
alia, that: Even if we drop the leadership enhancement, after trial the Judge will still find it applicable to
him);

64. The sixth plea offer was in December 2019, and was for Racketeering, and a narcotics conspiracy,
with an 851 enhancement, for 10-life, with a criminal history category iil, Mr. Breslin told me about this
plea over the email;

65. On or about February 15, 2019, ata hearing prior to trial, the Government had stated that all pleas
are off the table; then, after Court, trial counsel told my family, at the Courthouse, that they got me
another offer (this was the 7th Plea Offer}, and were going to MCC to see me to present it to me--
however, this was a lie. They had my family thinking and waiting in front of the MCC building like they
were going inside the facility to discuss this plea offer with me--this never happened;

66. Trial counsel failed to adequately go over all the Government's plea offers with me; and, moreover,
did not present all of these to me ina timely manner; also, trial counsel! failed to consult with me
regarding their written submissions, and even emailed me and stated that they could not promise me
that they would go over all submissions with me prior to filing, and, trial counsel also entered into
several stipulations without first going over those things with me, and stipulated to things in spite of my
objection(s);

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 50 of 94

67. Trial Counsel fied to and misled me and my family regarding this case, and their representation of
me; and | have evidence to prove this;

68. Among other lies told to me and my family by trial counsel was that Trial Counsel had come to MCC
to visit me on or about February 18, 2019;

69. Moreover, it can be proved here that trial counsel lied to me and my family because | have the
electronic messages that trial counsel sent to my family, pretending to be at MCC visiting me to extend
me the offer; however, MCC Legai visit records and camera footage from the facility will show that this
never occurred, trial counsel never came to see me this day to go over this plea offer; furthermore,
later, trial counsel asked my mother and Ms. Arceneaux to convince me to take the plea, and he later
text Mr. Green's family that night, asking: "Any news?" ;

70, Trial counsel should have moved to allow the admission of the civil lawsuits against Officer Sisco,
and any and all other Officer(s) involved in the traffic stop,

71. | maintained to tria! counsel that | never went up to the town of Elmira, nor did i ever supply any of
these people with any type of narcotics;

72. 1 informed trial counsel to test the DNA on the alleged firearms seized in the Bridgeport CT
residence, and | also told trial counsel to call a witness at, Mr. Swinney, to trial who would have testified
to the fact that | never owned or possessed any firearms (the witness would have testified that the
firearms belonged to him); moreover, this witness was available and willing to testify, and even told trial
counsel that he would in fact testify to this if called as a witness;

73. | informed trial counsel to challenge the fake identification with my picture on it; That .D was
created well before this indictment came about - check the expiration date on the |.D that was recover
in Bridgeport;

74. lasked trial counsel to hire expert witnesses to help us with our defense; to get, inter alios, a gang
expert, voice expert, firearm expert, law enforcement expert from the town of Elmira (EPD or State
Troopers who initially investigated this drug ring from NYC to Elmira), and an expert for the Western
Union Transactions;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 51 of 94

75. Trial counsel stated in closing that the only thing that connected me to the town of Elmira Drug
Conspiracy was the alleged Western Union transactions; and trial counsel failed conduct an adequate
investigation into, and moreover failed to object or otherwise challenge these transactions in spite of
me requesting several times that this be done;

76. \ went to trial in February 2019; and it lasted approximately five (5) weeks;

77. | felt forced to trial here [EN 1], and that my Trial counsels were prevented from meeting the
prosecution’s case due to overzealousness of the Government Officials in this Case {which is evinced by,
inter alia at my trial, the lack of foundation the Government was allow to lay when it witnesses were
testifying against me especially--a fact even the District Court noted on Several occasions;

78. Prior to going te trial, | informed trial counsel to contact my Federal Probation Officer, Robert Walsh;
that he would be able to establish that | did not live at the Honeywell Complexes, as was testified to by
the Government's cooperator(s) at trial;

79. After the verdict of the Jury here, | informed trial counse! of the issues and arguments | wanted
raised in my Rule(s) 29 and 33 Submissions; and | asked trial counsel on several occasions to first go over
those Submissions with me pefore filling them; however, Trial Counsel did not do this;

80. There is so much that trial counsel did not do here that | have an issue with; most ali of which |
brought to his attention,

81, Among other issues | asked trial counsel to raise is the fact that he misstated a lot of things in their
written submissions, to include the Pre-Sentence Investigation Report (PSR) responses and objections,
and they failed to object to a lot of issues therein;

82. | maintained to trial counse! that | wanted to object to the PSR in its entirety, on top of raising
specific objections to the things stated therein that | did not agree with;

33. | told trial counsel the specific objections that | wanted to raise, and brought up the discrepancies |
had with the process in which the PSR was drafted: Its clear to me that the Probation Officer here was
very bias, and deprived me of my rights here arbitrarily conducting an unfair report;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 52 of 94

84. Like everything else, trial counsel did not incorporate my arguments into, inter alia, his suppression
motion, the PSR, and the Rule(s) 29 and 33 Motions, and, as stated earlier, failed to correct the grossly
deficient document,

85. The Government misconduct in this case starts at its inception, continued all throughout the trial,
and did not stop once the trial was over, and review of the PSR shows this;

86. What the Government did here was wrongfully charge me with crimes they know that | did not
commit, in an effort to get me to become a cooperating witness for them in their case against Latique
Johnson; however, when | refused the Government's offers, their acts of malfeasance continued;

87. It was not just me that the Government sought to punish for not helping them, either; they also
were involved in maliciously, and selectively attacking my family and Joved ones;

88. The Government was allowed to get away with too much throughout the Course of my prosecution,
and it did not help that they received little to no resistance from my own Attorneys and the Court--it's as
if Trial Counsel was working for the Government, not me;

89. {'m not the only one who suspected trial counsel of being in bed with the Government here either; a
family member of mine was in Court during trial, and at recess overheard Ms. Feinstein yelling at Trial
Counsel, Ms. Geller, asking: "How could you do this to me";

90. It is believed that this argument was brought about because | insisted that Ms. Geller bring to the
Jury's attention that | was disengaged in the "Ciub Heat" video shown by the Government: On the video,
at Club Heat the Government showed what they alleged was a Gang rivalry argument going on,
however, | was on the video just standing there on my cell phone, and/or with my hands in my pockets--
| made Ms. Geller point out that | was not at all participating in what was going on, and Ms. Feinstein
was angry at Ms. Geller for this because Ms. Geller was not really supposed to be helping me, but the
Government. (Ms. Geller was probably doing this to earn favors so she can get a job as an Assistant
United States Attorney; Ms. Geller wanted to be an AUSA, but she did not make the cut when she got
out of law school);

91. The Club Heat video was the only evidence that the Government had with all three trial defendants
in it, Mr. Green, Mr. Murray, and Mr. Johnson;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 53 of 94

92. Among other issues with the Rule(s) 29 and 33 Submissions was that Trial Counsel said that | gave
Adams a .22, and had a big scale; which was something that Trial Counsel also said to the Jury at my trial
during opening statements,

93. However, i was never found to be in possession of “any” scales whatsoever, Nor did the
Government possess any big scale(s} in their Case against myself and the other defendants here;

94. Also, Mr. Breslin admitted to me that he thought the Government's Star Witness, CW-Mr. Adams,
committed perjury, and he filed this in his Rule{s) 29 and 33 Submissions; however, once the
Government addressed his allegations of perjury inside their rebuttal, Mr. Breslin withdrew his
argument; and he did this with, among other things, his 403 objection to Officer Sisco's testimony and
moreover the evidence associated with the traffic stop;

95. {then asked trial counsel to correct and amend the Rule(s) 29 and 33 Submissions; and to move for
a Stay in the proceedings so that this could first be done before moving forward to address any and all
issues with the PSR;

96. In response, Mr. Breslin emailed me stating that there was "nag such thing as a STAY", and then he
went on to say that "no one is giving you a STAY";

97, In or around June 2019, i sent a Motion to the District Court requesting, inter alia, a Stay; however,
this was not filed/uploaded to my Docket until, January 8, 2020;

98. As time went on after | continued to feel as though | was being misled by everyone here, including
trial counsel; so, | continued to look into my issues myself, constantly studying and learning more about
my case and the law--especially my rights;

99. The more | looked into things, the more | seen was not done in my case; and it got to the point
where I no fonger felt that my trial counsels were in my best interest; therefore, ! asked the District
Court to relieve them from my case, which the Court did;

400. To replace trial counsel my family hired the Attorney Zoe Dolan, from California, for sentencing;
and, she agreed to help me amend/supplement the Rule{s) 29 and 33 Submissions as a favor;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 54 of 94

4101. Even before hiring Ms. Dolan, she stated that Trial Counsels Post-Trial Submissions were rather
"paltry";

402. Before hiring Ms. Dolan | stressed to her my dissatisfaction with Trial Counsels performance pre-,
post- during, and after trial, and the prosecutorial and government misconduct that took place, as well
as my overall concerns about this case;

103. On July 25, 2049, the District Court held a Substitution Hearing for the appointment of Ms. Dolan,
at which time the Court stated to her that: trial counsel, Mr. Breslin and Ms. Geller, did an excellent job
here; that they performed admirably, and the | was the benefactor of excellent representation both in
their written as well as their in court performances;

104. After hiring Ms. Dolan, | continued to voice my overall dissatisfaction with trial counsel, and this
Case;

105. | told Ms. Dolan the same things | stated to the District Court regarding my issues with trial
counsel, and my fears regarding the Government's malicious and wrongful prosecution of me;

406. linformed Ms. Dolan that | was not happy with trial counsels written submissions, to include the
Rule{s) 29 and 33 Submissions,

107. | stated to her that trial counsel failed to go over these Submissions with me prior to filing them,
and consequently, did not incorporate my arguments that | wanted to be raised; moreover, trial counsel
failed to correct these things once made aware of such by me: i.e., when | informed trial counsel that
certain arguments were not raised therein, and when | asked them to be raise, these things were not
done; and at times, trial counsel even refused to

408. | told Ms. Dolan in person and in emails that trial counsel deprived me of the effective assistance of
counsel guaranteed to me by the U.S. Constitution; and | maintained to her that the Government
engaged in a series of misconduct here in an effort to wrongfully prosecute convict me;

109. Moreover, | unequivocally informed Ms. Dolan in person and in emails and written
correspondence that | wanted to raise claims of ineffective assistance of counsel (IAC) and prosecutorial
misconduct prior to sentencing;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 55 of 94

110, However, Ms. Dolan informed me, on several occasions, in response that these are issues that are
to be raised via a Section 2255 petition, "not a Rule(s} 29 and 33 Submission";

111. On September 12, 2019, Ms. Dolan replied back to several of my emails, and informed me that she
intended to supplement the Rule(s) 29 & 33 Submissions with the Supreme Courts recent Davis decision,
also, she informed me that her professional opinion as to most of my arguments, particularly my attacks
on Breslin and Geller, are more appropriate for a 2255 petition;

412. On October 7, 2019, Ms. Dolan sent me an email stating, inter alia, that “the Sisco details you're
pointing out are more of a 2255 issue", as it relates to the performance of Breslin and Geller; and, she
"agree[d] that the prejudice was very harmful";

113. On July 24, 2019, | emailed Ms. Dolan to inform her | was working on my Own Sentencing
Memorandum (hereafter "the Sentencing Memorandum");

414, On that same day, when Ms. Dolan came to visit me at MDC, | informed her that an attorney for
another defendant on this case was visiting their Client, and asked me to remind her to reach out to get
some details regarding Ms. Geller's and Mr. Breslin's failure to move to suppress or otherwise exclude
the testimony and alleged physical evidence associated with the traffic stop;

415. This was not the only time! informed Ms. Dolan of the issues surrounding this case that | wanted
raised, to include the issues surrounding the traffic stop;

116. | told Ms. Dolan to look at the Disposition from that stop, and to look into the case, and she would
see that my trial counsel was ineffective for, inter alia, not moving to suppress OF otherwise exclude the
testimony and alleged evidence associated with that case,

417. \ did the best | could to adequately apprise Ms. Dolan of all of the issues that ! had here, and even
sent her a document | called "the Guide" (see Doc. No. }; which i feel was legally sufficient enough
to apprise her of my claims to the point where she should have conducted further investigation into
such prior to moving forward with my sentencing;

418. These complaints of mine to Ms. Dolan fell on deaf ears, though; she failed to look into my
arguments and issues, and told me my concerns are to be raised in a 2255 petition, "not a direct
appeal";

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 56 of 94

419. At the time of her telling me this | was not sure about the law, however, | felt that these issues of
mine relating to the violations of my rights needed to be addressed before | was sentenced; that's why |
tried to raise these concems in the Sentencing Memorandum;

420. I sent the Sentencing Memorandum to the District Court on October 30, 2019--a day before my
then scheduled Sentencing Hearing;

421. On that same day, Ms. Dolan informed me that the Government had extended an offer to me,
letting me know that it was not too late to cooperate,

122. On October 31, 2019, at my Sentencing Hearing, in response to the Sentencing Memorandum, the
District Court postponed my Sentencing; because, the District Court said it felt - in its gut - that there
was a need to first look into my Claims raised therein;

423. It was later found out by me that Ms. Dolan misinformed me regarding the law surrounding my
claims ; and she never locked into, among other things, my complaints about Trial Counsel (| know this
because | recently found out that she was never able to review the Client File of Trial Counsel because
the Flash Drive that it was on either had a virus or was corrupted/did not contain any readable data);

124, Ms, Dolan never iooked into these things, and never supplemented/amended the Rule(s) 29 and
33 Submissions like | asked; though the District Court did rule on those Submission prematurely, after |
had already voiced my concerns to the Court that | had with Trial Counsel and the Rule(s) 29 and 33
Submissions (I had sent the District Court my Supplemental Declaration to the Rule(s) 29 and 33
Submissions, wherein | voiced some of my concerns with this Case that Trial Counsel failed to argue};

125. Ms. Dolan did doa Reconsideration Motion for the District Court to reconsider its denial of the
Rule{s) 29 and 33 Submissions;

126. | informed Ms. Dolan in her Reconsideration, to not allude to me being guilty of “ANYTHING”
criminal alleged by the Government, especially, the alleged cocaine allegedly found on me by Officer
Sisco during the traffic stop;

427, However, Ms. Dolan, despite my requests, did allude to me allegedly being in possession of this
cocaine;

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 57 of 94

428. In addition to the facts and information sworn to by me in this Affidavit, I've also submitted a
Petition to, inter alia, the District Court, the Department of Justice (DOJ), U.S. Attorney General, and the
New York State Attorney General, which is sent herewith, and more fully describes all of my claims
raised in my collateral attack on my conviction{s) here;

129. Lastly, | want it to be known herein that ('m submitting this Affidavit, along with the accompanying
documents, as earlier as | possibly could have, given, among other issues, the fact that there was no
printer paper for nearly a week, making it difficult for Mr. Green to complete this, and other documents,

130. Mr. Green submits that in light of these prejudices stated herein, and within his multiple requests
for more time from this Court (for example, the fact that MDC was on complete lockdown recently for
several months, and when we were finally let out, the computers and phones did not work;

131. Additionally, in light of recent concerns regarding what Mr. Green avers is personal biases and
prejudices of the Judge assigned to this Case, the Hon. U.S. Dis. Court Judge, Paul G. Gardephe; and due
to the fact that claims raised herein relate to the Judge, Mr. Green submits that he feels compelled to
move the judge to Recuse himself (for more on this, see the Cover Letter accompanying this Affidavit);

132. Moreover, because the Judge recently denied Mr. Green's extension of time to submit this
Affidavit, Mr. Green feels forced to submit this document without having all the information that he still
needs, and has been requesting for nearly two years, to include the "entire" Client File of his Trial
Counsel; however, when he does receive and get a chance to review all of that information, he reserves
the right to amend/supplement this Affidavit, to include any additional argument(s) and exhibits
resulting from my review of the Client File (for more on my not yet receiving and review the client file /
entire client file, see accompanying documents sent herewith);

ENDNOTE(S)

ee

1. tn an email sent to Trial Counsel by the Government, the Prosecution stated: Based on our prior
conversations, it seems like your client does not want to go to trial. See Exhbit "F", Email from AUSA
Jessica Feinstein to Trial Counse!, Dated December 21, 3018. This supports my contentinos that | was
forced to trial.

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 58 of 94

 

EXECUTED and SWORN to on this 23rd day of February, 2021.

Respectfully Submitted,

__fS/
Brandon Green Reg. # 56400-054

Defendant, Pro Se

SWORN DECLARATION / OATH

|, Brandon Green, DO HEREBY SWEAR, Under Penalty of Perjury, that the information contained in the
foregoing Affidavit is true and correct, to the best of my knowledge, Understanding, and Belief. See Title
28 U.S.C. Section 1746. On this 23rd day of February, 2021.

Signature: _{S/

Print: Brandon Green
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 59 of 94

FOOTNOTE(S)

 

 

1. Mr. Green has an abundance of emails and similar written correspondence between himself and
the attorneys who have represented him in this Case. Mr. Green may reference those emails herein, and
he will attach those he feels necessary to his accompanying Petition. Mr. Green can produce any and ail
these things if necessary.
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 60 of 94

 

Recipient: Andrew M, Cuomo, President of the United States, Federal Bureau of
Investigation

Letter: Greetings,

Federal Judge Hangs Up On Defendant; Demand He Get a New Judge. Sign
this Petition

\\On NUS ox: vest
a Sronge \ wor nds PLON
Weyl Won,
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 61 of 94

Name . City State Postal Cod Country Signed On
Brandon Green NY US HAHAH
Lindsey Ar Bronx NY 10461 US HHHHHHHH
Michelle G Englewooc NJ 7631 US AHHH
Neysa Cuil Boca Ratot FL 33433 US HAHAH
Suzette Ar Church Poi LA 70525 US HHH
michael re Opelousas LA 70570 US RHBHHHHH
Jeanean G Bronx NY 10458 US HHHHHHHH
Christian C Belleville MI 48111 US HHH
Paige Nick Calgary AB T3S Canada ###HHHHH
Robert var Ogden 84401 US HHA
kaydence : Freeport 61032 US HoH HHH
Brizonna T Edna 77957 US HHHHHHHH
Kimberly R West Orange 7052 US HHA HHH
Marky Gar Glen Allen 23060 US FHM
Nanette Ci Buffalo NY 14209 US HHHHHHHH
Good Causes US HHRHHAHA
Brandon V Santa Clarita 91390 US HHH
Anthony S: Guilderland 12084 US HHHHHHHH
Kai Carrast New Brunswick 8901 US HHHHHHHH
Zackary Gz Lubbock 79424 US HHHHHHHE
Lance Golc Chicago 60615 US HEHHHHHE
Travis Paiv Martinez 94553 US HeHRHHAH
Alan Chave Federal Way 98003 US HHH HH
Shay brow Bronx NY 10458 US HHHHHHHH
Nicole Mul Waterbury CT 6708 US HHHHAHEH
Tiffany L Bronx NY 10468 US HHHHHHHH
Aimee Lac Bronx NY 10454 US HHH
Latisha Sp: Binghamtc NY 13905 US THA
Kevin Rive Bronx NY 10453 US HAHHHHHH
Nacole Eng Michigan CIN 46360 US HHHHHHHH
Terry Hosk Indianapolis 46234 US HHHHHHAH
Victoria He Riverdale GA 30296 US FHA HH HE
Marilyn Ke Saint Alba WV 25177 US HEHRHAHE
Randy Ava Menlo Par CA 94025 US Hit
Ann my FriHeathsville VA 22482 US HHHHHHHH
Tyra reyes Chester VA 23831 US HeHHHHRH
Anthony ANew York NY. 10038 US HHHHHHRH
Tony Viola Cleveland OH 44118 US HAHAH
JON INWO Brooklyn NY 11230 US HHHHAHHH
Franco Carlo — NY us HATH
Evy stepka Atlantic Be FL 32233 US HHHHHHRH
Bronwen E Dallas TX 75248 US HHH
Dawn Hart West Mer AR 72301 US HEHHHE
Jezell Olive Bronx NY 10453 US HHH
Cade Hern Oak Ridge NJ 7438 US HHHHHHHH

Annette W Indianapoi iN 46208-49C US HEHE
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 62 of 94

Lynette Mi:Rahway NJ 7065 US HHH
Natalie Sm Bronx NY 10473 US HEHEHE
Lacey Witc New Kensi PA 15068 US HHHHAHHH
Patricia HaHarvey LA 70058 US HHH
Ziggy Gree Bronx NY 10457 US HHH
Carlos Rod Bronx NY 10456 US HHH
Shaday Be Brownwoc TX 76801 US HHHHHHHH
Chris Orte: Bronx NY 10459 US HHH
Sedrick Washington US HHHHHHEH
Reina Wea New Orlea LA 70117 US HAHAH
Edwin Tor Bronx NY 10468 US HHH HHH
Sali VargasHamden CT 6514 US HEHE
Etzar Cisne Birminghai AL 35206 US HHHHHHHE
Anthony T New York 40118 US HHH
Laurie Luci Riverside CA 92506 US HHH
Alex Gonz Bronx NY 10456 US HHH HH
Celeste RL Bronx NY 10457 US HHH
Christophe Middletow NY 10940 US HHH
NC PA US HHH
Michae! Bz New York NY 10467 US HHHHHAHE
Cecilia Arv Phoenix AZ 85051 US HHHHHHH
Grace Silve North Holl CA 91615 US HAHAH
Porsche Cz Belleville NJ 7109 US AHHH
Quiana Pai Bronx 10458 US HEHHHHHE
Fiman Sult Saint Petei FL 33702 US HHH
Darryl Nick Bronx 10456 US HHH H
Tammy Co Coraopolis PA 15108 US HHH
Gerald Gol Bronx NY 10460 US HHHHHHHH
Keisha Wa Bronx NY 10453 US SHAH
Angelie Fig Bronx NY 10473 US HHH
Don McAn Seattle WA 98103 US HHHAHRHE
Tiffany The Bronx NY 10475 US HHH
Letha Willi Bronx NY 10456 US HHHHHHEH
samarra w farmingtor Ml 48336 US HERA
Khadija Fie Bronx NY 10466 US THEE
Joseph Mu Parker co 80134 US HHA
Kristen Co} Pittsburgh PA 15229 US HHH
Laron Sanj New York NY 10013 US HHHHBHHH
Shaundeay Bronx NY 10472 US HHA
Natalie Be Providence Ri 2908 US HHHHAHHH
Sherry Rog Wilmington 19808 US HHHHHHHH
Dashawn F Bronx NY 10458 US HEHE
Shelley Ro Ypsilanti MI 48198 US HHH ER
Rashad Jef New York NY 16025 US HHHHH HH
Shondell C Bronx NY 10453 US HHH
Harlee Ricl Philadelph PA 19144 US HHH

Thomas Ni Alamo TX 78516-93C US StH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 63 of 94

Giselle Gat Bronx NY 10473 US HAHAH
Gigi LaBella US PHHHHHE HH
Darryl Lew New York NY 10028 US HHH
Stanislav Z Brooklyn NY 11219 US HHHHH AH
Star Love Brooklyn NY 11208 US HHHHHIHHE
Charles BuBrooklyn NY 11221 US PETE
Marjorie B Bronx NY 10469 US HHH
Joanna Va Brooklyn NY 11210 US HHHHHHAH
Davon Bjoi Bronx NY 40451 US HHHHHHHH
Berenda SI Burlington NC 27217-795 US HHAHH TH
Angie Schr Oakland CA 94619 US HHHHHHHH
Kathy Sain Flint Mi 48506 US HHHHHHHH
William Ca Brooklyn NY 11237 US HHHHHHHH
David Win! Bronx NY 10463 US THEE
Chayenne Bronx 10473 US PEE
Kyle Lowry Brooklyn NY 411222 US HHHHH HH
Jaleen Lun Bronx NY 10467 US HAHAH
Jennifer Ol Fargo ND 58103 US HHHHHHRH
Maleek Fa Bronx NY 10467 US HHH
Maurice H Bronx NY 10456 US HEHEHE
Mir Santar Bronx NY 10473 US HHA
Anthony Bronx NY 10466 US HHH
Glenn Goo Bronx NY 10456 US HHHHHHHH
Robbin Rei Panama Ci FL 32404 US HHHHHHHH
Donnise Hi Bronx NY 10460 US HiHHHHAH
Nyesha mc Passaic NJ 7055 US HEH
Crystal bas Houston 1X 77056 US HHH HHH
Ray Oglest Charlotte NC 28213 US HHA HH
Joanna Tel Marshalltown 55130 US HHHHHHHE
Anna Senz Seattle 98118 US HHH
Sonoma Bi Johns Island 29455 US HHHHHHHE
Raven Tay! Lanham 20706 US HHH
isabella Ca Pomona 91766 US HH
Amelia Mc East Lansing 48823 US HHH
Mariah Pai Atlanta 30301 US HHH
Michaela \ Santa Barbara 93110 US HHHHHAH
Nayelie An Los Angeles 90063 US HHH
Haweo Arnold US HHHHHH
Hawah Coi Reston 20190 US HHH
Emi Arzola Mason 45040 US SEH
Gevonda C Charlotte 28213 US HHAHHHHE
Tiffany Ag; Somerville 2145 US HHHHHH AH
Paula Save Johnstown 15909 US HEHE
kalel diaz Washington 84780 US HHH
Chrome Desues US HHHHHHEA
Mathew R. Los Angeles 90047 US HHHHBHHE

Jazmin Vog Berlin 8089 US HE

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 64 of 94

 

 

Jody Pace Chicago 60660 US HTH
Emily Broa Matamoras 18336 US HHH
Margaret | New York 10036 US HAHAH
Rawnak Sc Bronx 10462 US HEH HEE
yh Los Altos 94022 US HHAHHAH |
Eleanor M: Minneapolis 55423 US HAHAH
aiyana nel: Alameda 94501 US AHHH

Ayiana Lov Hahnvilie 70057 US HAHA

Zach Ecklu Seattle 98168 US HHHHHHHE

Abby Pauc Los Angeles 90033 US HHH

Baku Usa Philadelphia 19120 US HHH HER

Ndeye-Khi Jersey City 7305 US HHH

Dayli Craft Lakecourt 30248 US HHHAHHHE

wyatt beai Sioux Center 51250 US HHAHHHHH

Peyten Du Elkhart 46514 US HH HHA

Timothy H Garrett 41643 US HHHHHHHH

Claire LL Avon 6001 US HHHHHHHH

Taryn Carll Mckinney 75069 US HHHHHHHE

Amanda Ki Short Hills 7078 US HAHAH

Sally Sesay Sterling 20147 US HEHEHE

James Gre Memphis 38111 US HHHHHHHE

Lauren Ste Miami 33142 US HHHBHHHH

Ana Felder Evergreen 80439 US HHHAHHHH

kelly kopp: Columbus 43214 US HHHHHAE

Alexis Luja Albuquerque 87120 US HHHHHHHE

Trisha mot Molalla 97038 US HHHHHHHE

Stephanie Portland 97230 US HHHHHH

Ashley red Queens 11373 US HEH HHHH

Samyah W Kansas City 64121 US HHH

Shelby Ger Carthage 13619 US HHHHARHE

Sydney Tcl Ann Arbor 48103 US HHH

Lauren Bis Temple 76502 US HEHE

marlene piboston 2124 US HHHEHHHH

Simone Mi East Brunswick 8816 US HHH

Burton Jan Warren 48088 US HHHHHHHH

Lieyla Diaz Gilroy 95020 US HHH

katie ment Jamaica Plain 2130 US HHH

Marguerit« Cerritos 90703 US HHH

Bela Medii Orlando 32801 US HHHHHHHE

Carmen M King City 93960 US HHH

Woodrow Houston 77038 US HHH

Melanie T Van Nuys 91401 US HHHHHHHE

Yuki Traylc Melbourne 92124 US HHH

Adam Kalu Burleson 76028 US HHT

Leah Nguy Fort Myers 33919 US HHHHHHHH

Tina Perun New York 41432 US HHHHEHHH

eona Uhr Saint Paul 55103 US HHH
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 65 of 94

 

Alan Rigga Columbus 43204 US HHH
Ann Monrt Birmingham 35223 US HHH
Alaina Cait Sidney 45365 US HHH
Rabecca S« Middleburg 32068 US HHHHHHHH
Xavier O’N Tucson 85711-470 US HHHHHRHH
Jillian Kahr Forest Hills 41375 US HHHHAHH
Michael! GiTampa 33617 US HHA
Heather Bl Euclid 44123 US HAHAH
Andrew Pz Fresno 93711 US HHHHHHHH
maddy lazi Van Nuys 91441 US HHHHHHHE
Jadyn Zect Cerritos 90703 US HHHHHHHE
Karna Saje Parker 80134 US HHH
Mylie Pete Saint Paul 55105 US HHH
sam johns Elizabeth 7202 US HHH
Sarah Mar Miami 33138 US HHHHHHAH
Barbara Lc Wilson 27893 US HEHE
Amanda \ Bassett 24055 US HHHHARHA
Tamara Mi Great Benc KS 67530 US HHHHHHEH
Phoebe Se Los Altos 94022 US HitHHHHHE
Natalie Jor Norfolk 23505 US FHA
Haley Mad Dallas 75216 US HAHAH EH
Kya Trentc Bronx 10458 US HHHHHHHE
Chase Gro: Arcata 95518 US HHA HH
rifhej idnd, New York 10022 US HHHHHHHH
Tylynn Ma Philadelphia 19124 US HHHHHH HH
camden sc Hailey 83333 US HHHHHHHE
Makayla T: Oxford 38655 US HHH
Bryah Stok Baltimore 21230 US HHH
Carola lad« Yucaipa 92399 US HHHHHHHH
Dale Bolton US HHHHHHHH
Aniyah Spi Milwaukee 53225 US HAHAHAHA
Zaire Barre Philadelphia 19120 US HHH
Olivia Har; Farrockaway 11691 US HHH
Ksenia Ure Chandler 85249 US HHH
Tenzing Dc Corona 11368 US sHHHHHHE
Breyanna (Detroit 48235 US HHHHHHHE
Melanie Cr Gatesville 76528 US HHH
adriana riv madison 53421 US HHA
Rose Athei Dubuque 52003 US HHHHHHAH
Averee Pei Bronx NY 10473 US HHHHHHHH
Imani W = Bronx NY 10454 US HHHHHAHE
Tramaine |Camp Hill PA 47011 US HHHHHHHE
Chrystal Si Bronx NY 10459 US HHH
Lauren Tet High Point 27265 US HAH
EWang New York 10128 US SHH
annabell si Kansas 67212 US HHBHHHHA

Billy Reins Ledyard 6339 US HHHHHHHH
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 66 of 94

 

Earnestine Tulsa 74412 US HHA
Amber Rui Clarksburg 20871 US HEH AHHH
Ashley Clif Columbia 29201 US FHHHHHHE
Velva May Kansas City 64055 US HHHHHHHE
Jordyn Cle Detroit 48234 US HHH |
Kristen Ha Mechanics PA 17050 US HHH HAH
julianna ca Hunisville 77320 US HHA
isabel garc Branford 32008 US HH
Becca Nag Tulsa 74136 US HHHHHHHT
Davante NV Houston 77005 US HAHAH
Amanda S New Jersey 8053 US HHHHHHHE
ciara c US HHHHHHH
Logan Hrb: Miami 33143 US HHHHHHHH
Kyreem Taylor US HHH
Joyce John Sicklerviile 8083 US HHH HH
Lena Frazit Hammond 46324 US HHH
Lashonda Seymour US HHHHAHHH
Diana Brer Louisville 40220 US HHHHHHHH
Lawrence |Santa Mar CA 93455 US HAHAH
Christine Brady US HHH HHH
Milagros C Bronx NY 10463 US HHHHHHHH
Tamia Johi Charlotte 28269 US THEE
Bianca Orc Florence 41042 US HHAHHHHE
Ananya Jal Glendale 85302 US HAHHHHE
Abigail Mc Gilbert 85298 US HHHHHTHE
Lila Shen Chino 222 US HHHHHHHH
Andrea Va Fresno 93702 US HEHEHE
Analia Bridges us HHHHHHHH
julia cobiai Bothell 98012 US HHH HH
Sophia Hai Plano 75074 US HHEHHHHE
Isabella Jaino where 17522 US HHHHHHHH
Kailen Mar Baton Rouge 70892 US HHHHAHH
John hartn Bristol 24702 US HHH
Nant Oo Pacifica 94044 US HHHHHHHA
Nevaeh Bc Rib Lake 54470 Us HHH
Amaiee |. Baton Rouge 70810 US HHAHHAE
liz sarnmar Voorhees 8043 US HHH
Ainsley Sm Greenwood 46143 US HtHHHHHH
erin baek Fullerton 92832 US HHH
isabella de Alameda 94501 US HHH
Jasmine Sa San Francisco 94124 US HHHHAHHH
Jaida Sieu Alameda 94502 US HHH
Dani O Dallas 77098 US HHA
Gina Dima Phoenix 85082 US HHHHHHHH
Hailey Arn Port Angeles 98362 US AHHH
Barbara Dt Mullica Hill 8062 US HHH

James San’ Bronx NY 10460 US HHH
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 67 of 94

william sez Everett 2149 US aH
Kaci Coz Proctorville 45669 US HHH
maddie je¢ Saint Louis 63130 US HHH
Rose mari¢ Brooklyn 11234 US HHHHHHHE
Kennethia Chicago 60602 US HHHHHHAT
Teresa Bro Louisville 40215 US HHHHHHHE
Bruce Geo Bronx 10465 US HAHAH
Taylor Cas Chula Vista 91913 US HHAHHHHE
Natalie Sal Los Angeles 90011 US HHH
Jordan Cur Crowley 76036 US HHHHHHHE
Katie Rodr Los Angeles 90001 US HHH
Esmeralda South Gate 90280 US HHHHHHAE
Olivia Dev Fall River 2721 US HEHEHE
Lilian Xitar Houston 77036 US HHHHHHHY
Kske Rhhrt Miami 33167 US HHHHHHHE
C) Magnet Jacksonville 33068 US HHH
Kimberly R Tampa 32807 US HHHHHHHH
Maria Oliv. Lubbock 79424 US HAHAH HH
Vickie Also Tappahannock 22560 US HAH
Angelica A Indio 92201 US HHH AH
KANITA Mi Hoopa 95546 US HHH
Suzan Shui hamden 6517 US HHHHHHHH
Fatu Seaay US HHHHHHH
Mollie Dell Dallas 75206 US HHHHHHHE
Alla Pines 10011 US HEH
Maribel M New York 11106 US HHH
McKenna | Bluff City 37618 US HHH
Kate Sand: Castile Rock 80104 US HHHEHHHH
Tselmuun Hayward 94541 US HHHHHHHE
Trinity Har Canfield 44406 US HHH
Ashley gor Tampa 33612 US HHH
Darrell Val Thousand Oaks 91360 US HHH
Marias Brooklyn 11235 US HHH
Jose G Fort mill 29708 US HHH
Laqui Alexi Atlanta 30341 US HHHHHHHE
Elizabeth § New Braunfels 78130 US HHHHHHHH
Tyler Spen Pittsburgh 15065 US HHH
Anesha Kir Fife 98424 US HHHHHHAH
Danita-Ma New York 10003 US HHH
Lucky Lucy Paso Robles 93446 US HHH
Crystal Roc Sun City Center 33573 US HHHHHHE
Crystal Rik Little Rock 72209-83C US HHHHHHHE
Brayley Mi Brockton 2302 US HHH
Morgan Fr Saint George 84770 US HEHEHE
Allison Far Islip Terrace 11752 US HHH HH
Madeline J Fort Collins 80525 US HHHHH HHH

Jennah Ha. Toledo 43623 US HHH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 68 of 94

 

Lina Steph Concord 94521 US HHH
Xavier Jon Decatur GA 30034 US HHH
Lisa Montg Blue field 21218 US HHHHHHHE
Oneil John Brooklyn NY 11207 US HHHAHHHE
Sean sprin Albany NY 42203 US HHH
Willie Mch Charlotte NC 28278 US HHHHHHHE
Vanixlla. Rochester 14623 US HHH
Angelina N Centreville 20120 US HHHHHHHA
Genesis Rc Colorado Springs 80909 US HHHHHHHH
zanaa robi Brentwood 94513 US HHHHHHHH
Edgar Mire Richardson 75081 US HHH
Lexi O'Don Brick 8723 US HHHHHHHH
Branden S Cherry Hill 8003 US HHH
Makenzie . Lincoin city 97367 US HE
Nina Sanfil Shirley 11967 US HHHHHHHE
Lilliana Lor San Antonio 78288 US AHA HHH
Remy Sosc Union 7083 US HEMET
EilfTaco Bossier City 71111 US HHBHHAHH
Mar Lynch W, Haven 6516 US HHHHHHEH
William Re Columbia 21044 US HHH
Joy T Santa Ana 92701 US HHHHHHHE
Cesar Guill Woodbridge 22193 US HHHHHHHE
Damian Ac New Kensington 1506 US HHHHHHS
Cameron F Jefferson City 37760 US HAHAH
Yakya Lind Cleveland 37312 US FHT
Owen Hub Santa Barbara 93105 US HEHHHHAH
Alliyah a T: Elkhart 46516 US HHHHHHHE
Pamela Ro Carmichael 95608 US HHHHHHHH
Bri Zantua Hercules 94547 US HHHHHHHE
Jael Mowa Portland 4101 US HHH
Cheyenne Oak Harbor 98278 US HHA
Leslie Treji Stockton 95205 US HHH
Emma Gor Orchard Park 14127 US HHHHHHHG
Jamie Wto Patchouge 41772 US HHHHH HHH
Anthony B Lebanon 45036 US HAHAH
oh wow US HHHHHHHH
VAnessa Pi Levittown 11756 US HIER AH
Elaine B Dover 3867 US HHHHHHHE
Kayla 8aco Grapevine 76051 US HHH
Thomas Be Occoquan 22125 US HHHHHHAH
Nadia Mia! Sterling Heights 48310 US HHH
Sophia Rey Long Beach 90813 US HHA
Sam Hamil Oakdale 41769 US HHHHHHHH
Anna Ham Bronx 10454 US HHHHHAHH
Adriana Gi Long Beach 90802 US HHHHHHHH
George Co Austin 78754 US HEHEHE

Alexis Peni Dahlonega 30533 US HHH
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 69 of 94

 

Sofia The f Milton 32583 US HHHHHEHE
Kate Broer Hemet 89129 US HHH |
Carmen Za Selma 93662 US SHEESH |
MiaR Tucson 85757 US HEHE
sosi a. Potomac 20854 US HHA
{like Alpaca US HHRHHHHE
Yaritza Alv Tucson 85716 US HHH
Olivia Wek Lovettsville 20180 US HHAHHHHA
Gavin Brar East Quogue 11942 US HHHHHHAH
Andrea Sai Pico Rivera 90660 US HHH HHH
Sela Hanse Fairborn 45324 US HHHHHHHH
kaitlyn sali east patchogue 11772 US HHHHHAHH
Pamela Se: San Jose 95123 US HHHHHHEH
dayanara ¢ Mississippi 39759 US HHH RHE
Juniper Sir Patchogue 11772 US HHHHHHHE
Gabrielle C Millbrook 36054 US HAHHHHHH
Tim Clark Moorhead 56560 US HHBHH HE
Libby Devi Doylestown 18901 US HHBHHHHE
Giselle Ve! Dallas 75159 US HHHEHHAA
Maggie Ste White Plains 10605 US HHH
Vy Truong Tualatin 97062 US HHH
Becky Bige Howell 48943 US HRA
Nancy Cor Chicago 60623 US HHRHHHHE
Devin Hud Dallas 75216 US HHHHHHHH
Rachel K Secaucus 7094 US HHHHHAAH
Sydney Du Bellingham 2019 US HHHHHHHH
Kayla Turn Essex 21221 US HHHHAHHE
Marideza [ Boston 2122 US HHHHHHEH
Eryonne Je Florissant 63031 US HEH
Scarlet Hat Seattle 98105 US HHHHHA TH
Shanora W Austin 78727 US HHBHHHHH
Brianna As Newark 7112 US HHHHHHHE
Reagan Wi Pineville 71360 US HeHHTHHA
William Dr Vernon hills 60061 US HHHHHHHH
Hannah Al Beaver 25813 US HHH
William Hc Northridge 91325 US HHH
Lillyan Colt Nashvilie 37217 US HHHHHHHH
Alyssa Wik Hobart 46342 US HHHHHHHH
Marissa Re El Dorado Hills 95762 US HAHAH
Samantha Houston 77002 US HHBHHHE
Maiya Kuw Honolulu 96818 US HiHHHHAE
Madison H Richmond 94804 US HEBER
Cynthia Br Stroudsburg 18360 US HHA
Mackenzie Macomb 61455 US HHHHHHAE

Debra Kee Clarksville PA 15322 US HHHEHHHH
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 70 of 94

   

Recipient: Donald J. Trump, Andrew M. Cuomo, Department of justice

Letter: Greetings,

RETRIAL DUE TO GOVERNMENT PERJURY &amp; IAC!

Ar Veo a4
wey eH Qing. 4 | WTS gL -“
Case 1:16-cr-00281-PGG

Nameé
Brandon Green
Lindsey Arceneaux
Vicky Barnes
Isaias M
theresa barksdale
Shannon Simpson
Barbara DuBois
Jocelyn Pacheco
Melanie Rivera
Daniel Stenson
Casey Roan
Anthony Torres
liyyah moore
Sara Louati
Angelica jones
Logan Miller
Tina Wake
Touki tajwar
Patrick W. Mulligan
Jeremy Boyle
Carlos Colon Torregrosa
lizzy godwin
Javid Anderson
Samantha Gonzalez
Suzette Arceneaux
Corey Vasquez
Michael Evans
Emendjer Mathurin
Shonteya Sharp-Watker
Joma! Bautista
Adrienna Mckinnon
Shawn Jones
JON INWOOD
Lauren Brodie
Adarn Kaluba
areli miguel
Ashley Campisi
Shiloh Logan
Brenda Choi
areli sam
Tiffany Lacen
Christopher Martinez
Kenya Johnson
Crystal Serrano
erika dunkley
Jeanean Green

City

New York
Parkville
Bronx
Georgetown
Muscatine
Mullica Hill
Bronx

Bronx

East Setauket
Bronx

New York
Wilkes-Barre
Chicago
Burlington
Effingham
Denver
Jamaica
Mims

Lake Stevens
Coamo

Lake Placid
East Orange
Bronx
Lafayette
Bronx
Poughkeepsie
Queens Village
Norwich
bronx
Harrison

La Grange Park
Brooklyn
Knoxville
Burleson
Central Islip

Perrysburg
Las Vegas
Central Islip
Bronx

New York
Fairburn

Springfield
Bronx

Document 955 ~Filed 02/26/21 Page 71 of 94

State Postal Cod Country Signed On
us HHH

NY 10003 US HHHHHHRH
MD 21234 US HHHHHRHH
NY 10471 US HHHHHHHH
TX 78626 US HHHHHHHE
IA 52761 US HHA HAH
8062 US HHT

NY 10457 US HHH
NY 10460 US HHHHHHHH
NY 11733 US HHHHHHHH
NY 10457 US HHHHHHHA
NY 10118 US HHA
PA 18702 US HEHE
60634 US HHH

27217 US ETH

62401 US HHHHHRHH

80212 US HHHHHHH

11433 US HAH

32754 US PH

98258 US HHH

US HHBHHHHE

FL 33852 US HHRHHAHH
NJ 7017 US HHHHHHHH
NY 10456 US HHHHHHHE
LA 70506 US HARE
NY 10462 US HEH
NY 12601 US HHH
NY 11429 US HRHHHHHE
CT 6360 US HHH
10460 US HHH

NJ 7029 US HHH
IL 60526 US HRRHHAHH
NY 11230 US HHH
TN 37921 US HHHHHHHE
TX 76028 US HHH AHH
NY 11722 US HEHHHHHH
US HHHHHHHH

OH 43551 US HHHHHAHH
NV 89121 US HHH
NY 11722 US HHHHHHHE
10459 US HHHHHHHE

NY 10118 US AHHH HHH
GA 30213 US HHHHHRHE
US HHHHHAAH

MA 1101 US HHHHHHHE
NY 10453 US HHA HH

 
Case 1:16-cr-00281-PGG

Roseanne Vargas
Chinasha Herbert
A Price

Mawuli Hormeku
Raquel Greene
Darius Byrd

Cece Thomas
Dwayne Latimore
Caesar Pope

Katia Almanzar
Kaya Daley

James Blount
Michelle Green
Mary Torres
Gloria Garcia
Essence Shaylor
Keisha Whitehead
Stephanie Almonte
Jennifer Burgos
Jennifer Gregor
Argenis Polanco
Tamika Wiggins
Robert Martin
Pamelha Marte
victor mercado
Roberto Wright
Sammy Gil
Khambia Clarkson
Anthony Kidwell
Janis Chappelle
Naib Muhar
Shakeema Barcliff
Dylan Verde

Adan de Andrade
Gise! Albino
Sherri Hamler
Kimberly Richards
Troy Conyers
Jessica Williams

DeputyMaryor Harms

Gen Lee

John Farrell
Cole Mckeown
Lucien Ford
Marcus Jenkins
donna dixon
Ally White

Bronx
Norwalk
Brooklyn
Chicago
Orlando
Orlando
Brooklyn
Brooklyn
Bronx
Philadelphia
New York
New York
San Antonia
Merced
Bronx
Brooklyn
Bronx

Bronx
Groton
Boston

New York
Philadelphia
Bronx

New York
Housten
Fort Lauderdale
Marshalltown
Gainesville
Des Moines
Livermore
New York
East Greenwich
Philadelphia
Bronx
Pickerington
Minneapolis
High Point
Brooklyn

Bronx
Eustis

Cape May
Round Lake
Vallejo

San Antonio
Ooltewah

Document 955 ~ Filed 02/26/21 Page 72 of 94

US HHRHHAHH

NY 10456 US HHH
CT 6853 US HERA
NY 411207 US HHH
iL 60602 US HHH
FL 32801 US HHH
FL 32808 US HAHAH
NY 11201 US HHAHH HAH
NY 11221 US HHHHHHE
NY 10463 US HHH
PA 19124 US HHHHH HHT
NY 10118 US HEHE
NY 10021 US HHA
TX 78210 US HHH
CA 95348 US HHHHRHHH
NY 10457 US THE
NY 11233 US HHAHHHHH
NY 10452 US HHH
NY 10472 US HEHE
cT 6340 US HHH HAHHH
MA 2116 US HHEHHHHH
NY 10027 US HHHHHAHE
PA 19124 US HHH
NY 10471 US HHH
NY 10118 US HHH
TX 77054 US HAHAHA
FL 33328 US HHHHHHHE
50158 US HHH

32615 US HHHHHB HH

50314 US HHH

94550 US HHA

NY 10022 US HHHHHHHH
2818 US HHAHHHHE

19031 US HHHHHHAH

NY 10456 US HHH
43147 US HE

55411 US HHEHHHH

NC 27260 US HHA
NY 11207 US HHA
US HHH

NY 10456 US HHHHEHHE
32726 US HHH

8204 US HHHAHHHE

60073 US HHH

94590 US HHAHHH

78237 US HHAHEHAH

37363 US HEHE

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 73 of 94

jinnette Ramirez
Dylan Sitko

Bronx
Davenport

Syraida Morales Rodriguez Orlando

Marshall Tyree
Heeyoung im
Donna Timoteo
Jennifer McAdam
Isaiah Walton
Haha Hahaha
Brittney Jones
Greg Larko
Abigail Carbajal
Corey Horton
Katherine Cavanaugh
Phyllis Novello

A. Sunnie
Stefanie Abreu
Jennifer Hernandez
Eddie Torres

Jay Vasquez

Luis Lopez
Chanel Swinney
Jeffrey Roy

Malik Williams
Drell Green
Latrese Benjamin
Dashawn Palmer
Eric Swinney
Kayle Rivas
Michael Bailey
Juan Rodriguez
Damaries Negron
Jason Futrell
Marissa Barrera
Veronica Castro
Heysha Osorio
Spring Rios
Claude Similus
Felix Rodriguez
Roberto Cruz
Oscar Cesar
Jeannie Akvarez
Lavonda Eadie
Joseph Torres

RJ CONCHA
Edwin Torres
Yesenia Rodriguez

Madison Heights
Tampa
Anchorage
Wayne
Naples
Pennington
Detroit
Pittsburgh
San Bernardino
Fairfax
Pensacola
Murrieta
Virginia Beach
Bronx

Bronx

Bronx

bronx

Bronx

New york
New York
Bronx
Middietown
Bronx

Bronx

Bronx

Bronx

New York
Scranton
Bronx
Phoenix
Sacramento
New York
Staten Island
Newark
Bronx

New York
New York
Teaneck
Woonsocket
Staten island
Bronx

Bronx

New York
Bronx

VA

NY
NY
NY
NY
NY
NY
NY
NY
NY
NY
NY
NY
NY
NY
PA
NY
AZ
CA
NY
NY
NJ

NY
NY
NY
NJ

Rl

NY
NY
NY
NY
NY

10456 US
52804 US
32803 US
24572 US
33619 US
99504 US

7470 US
341117 US
8534 US
48227 US
15209 US
92411 US
22038 US
32507 US
92562 US
23542 US
10457 US
10456 US
10467 US
10472 US
10457 US
10001 US
40118 US
10457 US
10940 US
10451 US
10458 US
10460 US
10468 US
10467 US
18512 US
10457 US
85031 US
95822 US
40034 US
10310 US
7106 US
10473 US
10118 US
10018 US
7666 US
2895 US
10301 US
10471 US
10458 US
10036 US
10451 US

HHA
HHAHHHHE
HHH
HHH
HHH
HHHHHHEH
HHHHHHHE
HHHHHHIE
HHH
HERHHHAE
HHH
HHHHHHAH
HHA
HHH
HHH
HAE
He
HHHHHHHH
HHAHBHHE
HHH
HHH
HEATH
HHHHHHHE
HAHHHHHE
HHHHHHHA
HHHHaH HH
HHH
HH
HHA HHH
HHH
HHHAHHH
HHH HH
HEHEHE
HE
HHH
HHHHHHHE
HHAAHHHH
HHHBAHHA
HHA
HHH
HHHHAHHH
HHH
HHRRHHHH
HHA HH
HHH AHHH
HEH
HAHAH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 74 of 94

lizane Acosta Wilkes-Barre PA 18702 US HHEHHHHH
Stephanie Heinbockel Bronx NY 10456 US HHH
Aida Solis Bronx NY 10456 US HHH
Shondell Crocker Newark NJ 7112 US HHHHHHTHT
Thomas Vasquez Bronx NY 10460 US HHH
Richard James Bronx NY 10469 US HHH
Jacqueline Williams New York NY 10029 US Hi
Jose Vasquez Brooklyn NY 11233 US HHH
William Martinez Bronx NY 10457 US HHA
Christina Matos Bronx NY 10468 US HHH
Lauren Labrada Miami 33134 US HHHHHHHE
Vicky Lamier Fayetteville 17222 US HHH HE
Wilson Beers Dayton 45429 US HHHHHHHE
Ben Swanson Plymouth Meeting 19462 US He
Victor Walker Blacklick 43004 US HHH HHH
Jianbing Huang Trumbull 6611 US HHHHHHHH
Kelly Chase Nampa 83686 US ARH
Ari Gray Richmond Hill 31324 US HHH
Jefg Chen Downey CA 90241 US Hi
Joel Alger San Diego 92038 US HHHHH HEH
Sarah Bonilla Atlanta 30305 US HHHHHHHE
Shanequa McCrimmon Brooklyn 11210 US HHH
Jason Sanchez Rockford 55373 US HHHHHHHH
EA South Charleston 25309 US SHH
Noemi Cance! US HHHHHHHH
Jatin Chamdal Cypress 77433 US HHAHHHHH
Donna Finch Hoover 35226 US HHHHHHE
Carolyn Mraz Darien 60561 US HHHHAHHE
Garrett Smolen Plainfield 60544 US HHH
Garrison Manne Norwalk 6850 US HAHAH
Kelly Johnston Clairton 15025 US HHHHHHHH
Nivea Jones North Chicago 60064 US HHHHHHHH
Stephen Meilenner Madison 53703 US HAHAH
Kame Rut River Forest 60305 US HHH
Danny Alavez Milwaukee 53215 US PAH
Doris Cruz Fiushing 411367 US HHH
Jasmine Martinez Lewisville 27023 US HHSHHHHE
Jennalig Butts Paris 61944 US HEHE
bianca moore Downers Greve 60515 US HHHHHHHH
Makayla Slimko Varna 61375 US HHH
Donna Mercado Pocono Summit PA 18346 US HHHHAHHH
Richhomiecuero_ Free Da ¢ Bronx NY 10458 US HHBHRHHE
Samuel asiedu Bronx NY 10457 US HHHRHHTH
William Walvin Bronx NY 10458 US HHHHHHHE
Edwin Torres New York NY 10118 US HHHHHHHE
Luis Rivas Wappingers falls NY 12590 US HHH
Jermaine Parson Bronx NY 10457 US HHHHHHHE

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 75 of 94

Billy Clooney
Sharese Benjamin
Ruben Guerrero
Angel Rodriguez
Mike Antone
Ethan Garcia
Frederick Burke
Jennifer Ramos
Edwin Lawrence
Annisa Bean
Spencer Bynum
John Kramer

Lex Brewer

Wae Gaddis
Laraine Gunter
John Feister
Winnie Ho
DeAndre Coleman
Joseph Schindler
Amanda Guetra
Manpreet Kaur
Darryl Bent
Manuel Cortez
Bryce Cothran
Hammad Sattar
Young Young
Thomas Salisbury
Paul Nelson
Vidalina Hernandez
angelina murray
Johann lozano
Celeste Ruiz
Belinda Kragh
Kierstyn Aldsworth
Mad max

Aubree Lee

Kittie Morton
christian perez
Melissa Henry
Elizabeth Smith
Jahmane Bright
Peter Schellhorn
Genessys Perez
Maleek Beguesse
Michael Cummins
Rosalia Ortiz
Alexander Brown

Roxbury MA
Bronx NY
Bronx NY
Miami FL
Fremont CA
Manhattan NY

Poughkeepsie NY
Bronx

Waterville ME
Cincinnati

Portland

Marshfield

Kansas City

Oklahoma City
Mooresville
Downingtown
Garden Grove

Herrin

Philadelphia PA
Laredo

Stockton

Hialeah

Manteca

Sebring

Chicago

Los Angeles

Ponca City

San Francisco

Bronx NY
Macomb

Roscoe

New Year NY
Eagle Rock

Glen Burnie

Zephyrhills

Wyoming

Los Angeles
Muskegon

Chicago

Bronx NY
Glenview iL
New York NY
Bronx NY
East Providence Rl
Bronx NY
Bronx NY

2119 US
10473 US
10458 US
33169 US
94536 US

109 US
12603 US
10400 US

4901 US
45215 US
97220 US

2050 US
64121 US
73132 US
46158 US
19335 US
92843 US
62948 US
19119 US
78041 US
95209 US
33012 US
95336 US
33875 US
60634 US
90009 US
74601 US
94109 US
10467 US
61455 US
61073 US
10457 US
24085 US
21061 US

US
33543 US
49519 US
90046 US
49440 US
60690 US
10452 US
60025 US
10118 US
10457 US

2914 US
10469 US
10460 US

HHHHHHEH
HHH
HAHAH
HHHHHAHE
HHH
HHHHHAHH
HHH HHT
HHH
HEHEHE
HHAHHRHH
HHHHHHHH
HHAHHHHH
HH
HHH
PHA
HHHHHHHE
HHH
HHH
HEH
HHH
HAHAH
HHHHHH HH
HEARTH
AHHH
HHH
HHAHHHHH
HH
HHH
HERR
HHBHHAAE
HHHHHHHH
HHH
HHH HHA
HHH
HEHEHE
HHHHHHEH
HHH
HHA HHH
HHH
HHH
HHH
HHAHHHAE
HHHHRHHH
HAH HHH
tHE
HHH
HHH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 76 of 94

Janie Janie
Catherine Clark
Jessica Montalvo
Rajdeep Grewal
Marie Manuel
David Saucedo
Tracy Pham

David Dusseault
VICTOR GONZALEZ
jea molina

Lisa Mitchell
Truong Pham

iexi lockard

Arely Soto

Karen Leon

Nikiya Lester
Victor Perez

Nancy Wilson
Tyler Thatcher

Dj bennett

Martha Gutierrez
Grant Yonamine
Julius Luna

Um Yah

Jennifer Santos
Joanna Vaquerano
Yusuf Tillery
Tammy Donnally Mejias
L Kal

Jessica Ruiz
Anthony Rodriguez
Kabra Taylor
Sherron Parker
Damien Aura
Roxanne Perez Paul
Jamele Baez

David Rosario
Stephanie Lucas
Dinean Spaulding
Lisa Mathis

Latoya Neal

Brandi Leonard
Christopher Pagano
Carlos Delvalle
Neysa Cuilan
Chantel Tyler

John Manning

Seguin TX
Bronx NY
Elmira NY
Concord

Wanaque

Denver

Canoga Park

Taunton

Las Vegas

Manteca

Sacramento

Atlanta

London

San Luis Obispo
Calexico

New Haven

Stockton

Tempe

Toledo

Lees Summit

Garland

Lake In The Hills
Chicago

Boi

New York NY
Bronx NY
Hollywood Beach FL
Lake Worth FL
Atlantic Highlands NJ
Washington DC
Newark NJ
Odessa TX
Odessa TX
Bronx NY
New York NY
Bronx NY
Philadelphia PA
Washington DC
Bronx NY
Bronx NY
Bronx NY
Memphis

Newark NJ
Bronx NY
New York NY
Richmond VA
Bentonville AR

78155 US
10468 US
14901 US
94520 US
7465 US
80216 US
91304 US
2780 US
89103 US
95337 US
95820 US
30354 US
40741 US
93401 US
92231 US
6511 US
95206 US
85283 US
43615 US
64081 US
75040 US
60156 US
60609 US
V35 US
10468 US
10468 US
32217 US
33460 US
7746 US
20011 US
7104 US
79764 US
79764 US
10469 US
10029 US
10460 US
19128 US
20011 US
10468 US
10456 US
10468 US
38101 US
7103 US
10466 US
10022 US
23223 US
72712 US

HHAHHHHH
HHH
HHH
HHH
HIM HEH
HHHHHHEH
HHH
HHA HHHE
SHEATH
HAH
HAHAH
HHH EHH
HHA HEH
HHH
AHHH
HHH
HAE
HHA
HHH
HHA
HAHAH
HHH
HHH
Hina
HAHAHA
HHH
HHH HE
HHA HHH
HEH
HHH
HEHEHE
HHH
HHH HAHHH
THEE
SHH
HHH
HHHHHRHH
HHH
HHH HHH
HHHHHHHH
HHH
HHH HHT
HAH
HHAHHHHE
HHA
HHH
HHH

 
Case 1:16-cr-00281-PGG

Layla Cuilan
Tiffany Thompson
Amanda Mbaye
RODLIN GELIN
Chris Davis

Naomi Smith
David Graham
Erick Olivera
Fitzroy B.

Khalil Abbas

rosa Maldonado
Etoya McFadden
Jasiya Johns
Rafael Gomez

Taj ISo

Ashley Marie
Diana Lopez
Marion Carter
Carolyn Lynn
Sophia Aguilar Blanco
Jesse Gandolf
Denise Smith
John Mercado
Desiree Brown
Rasheen Harris
Kyla Carr

Kamron Brewer
Adam Ginsburg
Royce Bonaventure
RANDY LAWSON
M Graves

Tanner Linkous
Grace Robinson

T TYSON

Erin Stark
Edgardo Alvarez
Marissa Sangiuclo
Jasmine Britton
Ray Oglesby
Jamel Young
Bianca Bonilla
Maurice Biart
CasSandra Batchelor
misty winterton
Eneyda Cardona
Shanon Gordon
Derek Rowley

New York
Bronx
Roxbury
Miami
Bronx
New York
Bronx
Springfield
Jersey City
Richmond
New York
Huntersville
Medford
Bronx
Concord
Brooklyn

Bronx
Marrowbone
Santa Maria
Chardon
Bronx
Hollywood
Metairie
Bensalem
Norfolk

Gilpin county
Salt Lake City
Brandon
Lakeland
Buford
Christiansburg
Brooklyn
Indianapolis
Boise

Bronx ny
Marlton
Nashville
Charlotte
Bronx

Bronx

Fort Lauderdale
Independence
Tacoma
Springfield
Bronx
Leesburg

Document 955 ~ Filed 02/26/21 Page 77 of 94

NY 10016 US HHH
NY 10475 US HHH
MA 2119 US HHA HE
FL 33161 US HHHHHHHE
NY 10461 US HHH
NY 10022 US HHA AHHH
NY 10459 US HHH
MA 1101 US HHHHHHHH
NJ 7305 US HHA
VA 23225 US HHAHAHHH
NY 10473 US HAHAHA
NC 28078 US HHH
NY 11763 US HHH
NY 10463 US HHAHHHHE
NC 28027 US HTH
NY 11233 US HHH HAHAH
US HEHEHE

NY 10455 US HHAHHHH
42759 US HHH

93458 US HAHA

44024 US HHHHHHH

10457 US HHHHHHAH

33020 US HHEHHAHEH

70002 US HHHHHHHH

19020 US HHH

23507 US HHH

80422 US HHAHHHHE

84121 US HHHHHEE

33619 US HHHHHHAH

33813 US HHHAHHHA

30518 US HHEHHHHH

24073 US HHH

11206 US HeHAHHER

46226 US HHH

83704 US AHRRHHHA

NY 10452 US HHHHHHAH
NJ 8053 US HHH
37206 US HHAHHHH

NC 28211 US HH
NY 10457 US AHHAHHHE
NY 10457 US HHA HHH
FL 33317 US HHHBHHRH
MO 64052 US HHAHHHAE
WA 98404 US HAHA
MA 1101 US HHH
NY 10460 US HERA
AL 35983 US 5/1/2020

 
Case 1:16-cr-00281-PGG

Jaime Santiago
Dashley Pena
Melissa Ovalles
Tony Smalls
Jason Lloyd
Micharl Akosa
Andy Lopez

DD

Letha Williams
Adoniz Cruz
Shaquiile Scott
Olatunde Elumade
Joshua Rios
Matthew Kelly
Jose Lopez
Ravon White
Shy Fernandez
Khris Williams
Mel Brown
Gary Reid
Micheal Smith
Kevin Green
Albert Tello
Anais Caba
Samary Aguilera
Kimberly Pena
Rodney Exum
Aquiles Sanchez
Pedro Robles
Vanessa A

idair melendez
Elizardo Vargas jr
Erica Cruz

José Adams
Zuima Santiago
Danny Norfleet
Unique Christopher
Charles Patterson
Avery Davila
Johnny Moorer
Rosa Hernandez
Lily Gonzalez
Lateef Adeyinka
Laisha Gomez
Shannen Agosto
Jade Fuller
Josheal Cruz

Bronx
Bronx
Bronx
Asheville
New York
Mount Vernon
Bronx
Bronx
Bronx

New York
New York
Valley Stream
Bronx
Pawtucket
Bronx
Jewett City
Bronx

New York
Bronx

New York
New York
Missouri City
New York
Bronx
Bronx
Norwalk
Bronx
Bisond
Miami
Raleigh
New York
Bronx

New York
Newark
Stamford
Greenville
Bronx

New York
Cleveland
Elkridge
Bronx
Philadelphia
Lancaster
Bronx

New York
Langhorne
Bronx

Document 955 ~ Filed 02/26/21 Page 78 of 94

NY 10468 US 5/4/2020
NY 10455 US HHHHHHHH
NY 10457 US HHHHHHHE
Nc 28804 US HEHEHE
NY 10027 US HHHHHHHE
NY 10550 US HHHHHHHH
NY 10466 US AHHH
NY 10460 US HHHHHHHA
NY 10456 US HHHHHHHH
NY 10118 US HHBHHHHE
NY 10029 US HHHHHHHE
NY 11580 US HHAHHHHE
NY 10457 US HHH
RI 2861 US AHHH
NY 10458 US HHH HHT
CT 6351 US HHHHHHHE
NY 10456 US HHHHHHAH
NY 10022 US HHH
NY 10462 US HHHHHHHH
NY 10027 US HHHHHHHH
NY 40002 US HHHHHHHH
TX 77459 US HHH
NY 10118 US HHHHHHHE
NY 10456 US HHHHHHHE
NY 10468 US HHHHHHHE
CT 6850 US HHH
NY 10457 US HHH
Dominican ####RHRH

FL 33142 US HHHHHHHH
NC 27609 US HHHHHHAH
NY 10027 US BHHHH HHA
NY 10462 US HHHHHHEH
NY 10118 US HHHHHHHE
NJ 7104 US HHHHHHHH
CT 6902 US HHHHHHHE
NC 27834 US HHAHHHHE
NY 10453 US HHHHHHHE
NY 10118 US HHH
OH 44102 US HHHHHHHA
MD 21075 US HHH
NY 10457 US HHH
PA 49121 US HHAHHHHH
PA 17602 US SHAE
NY 10473 US HHH
NY 10016 US HHH
19047 US HHH HE

NY 10472 US HHHHHHHE

 
Case 1:16-cr-00281-PGG

Carlos Saltares
Justine B

Jon Valentine

Tom Partosh
CRAIG Griffin
Ashlee Retherford
Aizeyah Castafieda
Darrel Wood

Lisa Halpern
Natasha Casanova
Darius Byrd

Daddy Dix

Penny Candelaria
Andre Watkins
Valery Cabrera
Geovani Duran
Teresa Munoz
Tisha Beacrucis
Kaye Rosado

Jeni Funderburk
Ange! martinez
issac Santiago
Roberto Franco
Shaniqua Mcmillan
Christopher Grant
Troy Conyers
Davon Yarborough
Jasmine Santos
Jasmin Aviles

Ron james
Jacqueline Everett
Stephanie Santiago
Syeda Sgs

Luis Torres
Chandra Boyce
Jahsun Campbell
Eddie Molina

Pia Sicardo

Mekhi Jones
Justin Perrin
Addiict GfX

Ashley kennard
Crystal Crenshaw
Velvet Bill Williams
Shandon Jackson
Carlos Cardona
Markitta Whitney

Houston
Buffalo
Bronx
Rockville
Dallas
Augusta
Kissimmee
New York
Santa Ana
New York
Tampa
Lebanon
Bronx
Bronx
Bridgeport
Bronx
Marrero
Bronx
New York
New York
Tampa
New York
Bronx
Houston
Bronx
Charlotte
Harrison
White Plains
Bronx
New york
Stamford
Bronx
Bronx
Orlando
Bronx
Bronx
Passaic
Bronx
New York
Bronx
District Heights
Chicago
New York
Bronx
Cheyenne
Orlando
Yonkers

Document 955 _ Filed 02/26/21 Page 79 of 94

TX
NY
NY

TX

NY

NY
FL

NY
NY
CT
NY
LA

NY
NY
NY
FL

NY
NY
TX
NY
NC
NJ

NY
GA
CT

NY
NY
FL

NY
NY
NU

NY
NY
NY

NY

NY

FL
NY

77055 US
14214 US
10453 US
20852 US
75150 US
30434 US
34741 US
10030 US
92704 US
10118 US
33617 US
8833 US
10463 US
10458 US
6606 US
10457 US
70072 US
10473 US
10023 US
10118 US
33607 US
10022 US
10457 US
77042 US
10453 US
28277 US
7029 US
10601 US
10460 US
10459 US
6902 US
10468 US
10451 US
32808 US
10457 US
10465 US
7055 US
10462 US
10118 US
10467 US
20747 US
60634 US
10118 US
10460 US
US
32801 US
10701 US

HAHAH
HHH
HTH
HAHAH
HHH
HATHA
HAP
HASTA
Hi
HAHAH
HN
HHL ETH
ASEM
HAMHHH

HHH
HAEREEHEHY
seat
HARE
seat
HEHE
HEHEHE
Hat
HATHA
HAHAH
HHH
HEHE
nani ititE
HaHa
HAH
HATH
seeseenenn te
HHH
HHL
HHH
HAH
senate
HAH
Lu
HATH
sespitnH tH
HEH
HATH
HEHE
apt
HAHEI
sHHEAEEHLHEHE
HH

 
Case 1:16-cr-00281-PGG

Jessica Soto
Gerald Gomez
Kennedi Garrett
Maggie Neumann
Tamara Bell
Elijah Rowell
Juan Neri
Anthony Lopez
Constantine Gonzalez
Pedro Sanchez
Morrell Thomas
Nahdia Matthews
Darryl Nickey
Marisol Torres
Arturo Abrahante
Savannah Torres
Monasia Bellamy
Josephine Colon
Farshad Nader
Sabrina Mateo
Geraldine Rodriguez
Jessica R.

Tiffany Bowie
Robert Calcano
Todd VerHage
Rosa Martinez
Shanaz Saunders
Jerry Fig

Cart David Thielo
Maribel Marulanda
Lorenz0 Gonzalez
Julyssa Inoa
Veronica Colon
Laura Sorenson
kayda bucks

S Taylor

Evelyn Walker
Carlos Rodriguez
Jann Lame

Lezlie Gomes
Kenya Jackson
Poop Boy

Howard Wilson
Oscar Tinajero
Sylena Williams
Frankie Doner
Veronie Poteat

Spring Hilt
Bronx
indianapolis
Cincinnati
Lawrenceville
New York
Santa Ana
New York
Bronx

Bronx

New York
Bronx

New York
Bronx
Philadelphia
Schenectady
Durham
Bronx

Los Angeles
Torrington
Bronx

Bronx

Bronx
Yonkers
Jenison
Bronx

Bronx
Wappingers Falls
Cincinnati
New York
Reading
Bronx

Bronx
Crosby
Kansas City
Brooklyn
Brooklyn
Bronx
Broomfield
Chandler
Pittsburgh
Whitestone
Bronx
Okeechobee
Memphis
Omaha

Long Island City

Document 955 ~ Filed 02/26/21 Page 80 of 94

FL 34609 US HHA HHH
NY 10460 US HHH

46214 US HHAHHHHH

45242 US HHH
GA 30046 US HHH
NY 10118 US HARA
CA 92703 US HAH HHE
NY 10022 US HHHHAHHH
NY 10452 US HAHA
NY 10458 US HHH HH
NY 10029 US HHH
NY 10460 US HHHHHH HH
NY 10118 US HHEHHHHE
NY 10458 US HHHHHHHH
PA 19124 US HHH
NY 12309 US HHAHAHHH
NC 27703 US HHH
NY 10460 US HRHHHHHH

90020 US HHA
CT 6790 US HE
NY 10460 US HEHE
NY 10452 US HEH
NY 10475 US AHHH
NY 10705 US HHA

49428 US HHHHHHHH
NY 10453 US HHEHHHHE
NY 10460 US HHAHHHHE

12590 US HHHHAHRH

45219 US HHH

11106 US HHHHHHEE
PA 19610 US HHHHIHH
NY 10454 US HATH
NY 10462 US HAHAH

77532 US HHRHHHHH

64152 US HHH
NY 11212 US HHH
NY 11207 US HAHAH
NY 10456 US HBHAHHHH
co 80020 US HHRHHHHE

85286 US HHHEHHHH

15227 US HHH

11357 US HHH
NY 10456 US HHHHHHHE
FL 34974 US HHA

38116 US HHTHHHHH

68105 US HHH
NY 11101 US HHH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 81 of 94

Leiani Park
Debby Willette
Angela Phifer
Samantha Franklin
Bermary Molano
Frank Alicea
Lamonique Allen
Bar Thom

Bobby Hyde
Alison Rivera
Colby Hail

Bluffton sc
Greencastle

Dallas

Stockton

Houston

South Ozone Park NY
Harker Heights
Brooklyn NY
Bronx NY
Gaithersburg

Akron

Samad Az-Azhir Azwad-Mu Mason

Chip Snively
Jyzaiah Graham
Virginia Myers
Brent Stewart
Alice Nush

Liyah Kenns
Jeffrey O'Brien
Valerie Hopkins
NICOLE DeGRATE
Wayne Tubbs
ibrahim Alim
Srinivas Chavala
Robert LEYVA
Mariana Serna
jada Mclean
Bella Del carpio
Nora Babcock
Daniel Regan
Gene Birger

Lisa Tolliver
Donnell Gravette
Lindsey Warzala
Steven Rodriguez
Rachel Zhao
mare zajac
Megan Smith
Trevor Gray
Rafae! Gamez
Romell Mitchell
LaRon Young
Michele Patterson
Trecia Coleman
Rafia Shakil

Pittsboro NC
Jacksonville

Bloomington

Merced

Philadelphia

Los Angeles

Chicago

Bridgeport
Centerville

Cleveland

Maryville

New Braunfels
Tampa

Capitoi Heights
Germantown

Canby

Silver Spring

Los Angeles

Bronx NY
Schenectady NY
Saint Paul

El Paso TX
Providence
Lynnwood
Greeneville

Enosburg Falls VT
New York NY
Detroit

Greenviile
Georgetown
Dorchester Center MA
Seattle

2020 TX-LIBERTARIAN PRES Dripping Springs

Frances Cruz

Orlando

29910 US
46135 US
75270 US
95207 US
77008 US
11420 US
76548 US
11233 US
10469 US
20878 US
49415 US
45040 US
27312 US
32219 US
US

61704 US
95340 US
19124 US
90047 US
60617 US
6610 US
75833 US
44128 US
64468 US
78130 US
33614 US
20743 US
20874 US
97013 US
20901 US
91302 US
10457 US
12304 US
55113 US
79938 US
2909 US
98037 US
37745 US
5450 US
10118 US
48204 US
29644 US
78628 US
2124 US
98118 US
78620 US
32836 US

HHH
HAH RHE
HHHHHHE
HH
HEH
HHHHHHHE
HHAHHHHE
HHHAHHAE
HHH HE
HHA
HHH
HAHAH
HHHHHHHH
HLH
HHHHHHHE
HHH HHH
HHH
HHH
HHH
HHHHAHH
HHEHEHHE
HHH
HHH
HHH
HHH
HHHHHHHH
HHHHRHHE
HEHAHHHE
HHH
HAH
HAH
HAHAHA
HHHRHHE
SHHHHHAH
HHH
HHH
HEHE
HEHHHH HE
HHA
HAE
HHH
HHH HHH
HHRHAAHE
HAHAH
HHA
HAE
HHH HHH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 82 of 94

Dupree Pinckney
Lorice Edmonson
Geordan Mustain
georgina mattern
Kara Muscha
Kathy watson
Patty Bostelman
Timothy Rock
Nina Smith

Ricky Isaac

Suzy Givens

Luz Vasquez
Maleek Beguesse
Alsean Washington
Oli Beck

Ashley Christine
Patricia Cruz
Erika Cabrera
Mitch Bretz

Avis Corson
Alyssa Weaver
Gina roman

Linda Lyall
Donyelle Rosborough
Brandon Emilien
Carol J.

Danielle Barden
Gladys Torres
Sabrina Patterson
Aditya Sethunath
Liam Pummer
simone s

Jori Toepper
George Young Jr.
Karen Angel
Harlee Richardson
Jason Jarvis

Luis Dejesus
Christina Lépez
Jerry Murat
Thaddeus Johnson
Kristina Pagan
John Barber
Jason Sawyer
Alexander Ortiz
Tyrone Major
Keisha Walker

Brooklyn NY
Hyannis MA
Lathrop ca. 95330
Moscow

Opelika

louisville

winnemucca
Hendersonville

Muskegon
Philadelphia PA
Mckinney

Los Angeles

Bronx NY
Cambridge OH

Huntington Station
Altamonte Springs
Highland NY
San Jose

Wetumpka
Philadelphia

Otway

Bronx NY
Lancaster PA
Reston

Houston

Opa Locka

Detroit

New Castle
Douglasville
Beaverton

Aurora

Detroit

Pontiac

Staten Istand

New York NY
New York NY
Bronx NY
Rutherford NJ
Philadelphia PA
New York NY
Queens NY
Woodbridge VA
Brooklyn NY
Gainesville

Lithonia

New York NY

11233 US
2601 US
94109 US
18444 US
36804 US
40219 US
89445 US
28739 US
49445 US
19140 US
75072 US
90002 US
10458 US
43725 US
11746 US
32701 US
12528 US
95131 US
36092 US

49104 US

45657 US
10467 US
17603 US
20194 US
77067 US
33055 US
48213 US
19720 US
30134 US
97007 US
60502 US
48322 US
61764 US
10303 US
US

10118 US
10118 US
10468 US
7070 US

191214 US
10128 US
11358 US
22192 US
11236 US
32606 US
30038 US
10118 US

HHH
HHA HHH
HHH
HHH
HHHHHHAH
HAHA
HEHE
HHH
HHH HHH
HHHHHHAH
HHHHHHHH
HEATH
HiHHAE
HEE
HEHE
HHH
HHH
HHHHHHA
HHH
AHHH
HHEHHHHE
HHH
HHH
Hae
HRHHHH
HARE
HHH
HHAHHH
HHH
HHHHEAH
HHHRHHHH
HHH
HHHHHHE
HHH
HHH
RHRHHHHH
HHA
HHRH HH
HHH
HHT
HEHE
HAH
HHHHAHH
HHA HH
HAH HH
HAHAH
HHRHHHHE

 
Case 1:16-cr-00281-PGG

Kelly Bel

Jaquan Lapierre
Deja Adams

Siroc Matia

Armel Murph
Todd Gaston
Tawana Garcia
Devon Smith
Jasmine Garcia
Ashley Hite
FREDERICK JONES
sue garrity
Demetria Barrow
skylar brown
Safaa Landry
Paola Alquicira
Daijalyn Lopez
Emmett Svendsen
A Cabo

Deisa Godfrey
Kathy Bufford
Caydence Cisneros
George Benjamin
Emily Castro
Sequoia Brown
Raven Sauri
Hanna Stier

lily ostlund
Aliyyah Miller
Dalton Grigsby
Millie Daugherty
Maria Flowers
Jermaine Davis
Trevor Cummings
Yuliana Hernandez
Ramei Bethel
Oliver White
Natalie Cruz
Christine Hernandez
Latisha Spruill
Cynthia Pittraan
Stacey Frierson
sebastian Brundage
Taylor Morrison
Emily De Leon
Lauren Degray
Meg Middleton

Chicago Heights
Asheville
Rockledge

New York
Brooklyn
Harrison

New York
Seattle

Linden
Queens
Uncasville
Greenville
great miils
Elmsford
Houston
Oakiand
Bronx

West Hartford
Salisbury
Las Vegas
Moore Haven
Waldorf
Pasadena
Carmichael
Bronx
Minneapolis
Austin
Philadelphia
Indianapolis

Bronx

Bronx

Bronx

Bronx

Bronx

Pisgah

Bronx
Jacksonville
Vestal
Tampa

Fort Lauderdale
Brooklyn
Fort Myers
Coral Springs
Goodyear
Round Rock

Document 955 ~ Filed 02/26/21 Page 83 of 94

60411 US HHH

28801 US HHH

32955 US HeRHH HEH

NY 10037 US HRHHAA
NY 11232 US HEHE
NJ 7029 US HH
NY 10002 US HHHHHEH
98125 US HHA

US HAHAH

36748 US HHHHHHHH

11378 US HHHHHHHH

6382 US HH

38701 US HHH

20634 US HHH

10523 US HEHEHE

77005 US HHH HE

94608 US HHH

NY 10456 US HHH
CT 6117 US +HHTHHHHE
28147 US HHH

89131 US HHH

33471 US HHH

20603 US HHH

77506 US HHH

95608 US HHH

NY 10465 US HHH
55403 US HHH

78732 US HHAHHHAH

19129 US HHH HHH

46227 US HHHHHHE

US HHH HHH

NY 10473 US HHAHHHHH
NY 10456 US HHH
NY 10452 US HEHE
NY 10468 US HEE
NY 10451 US 6/1/2020
35765 US 6/3/2020

NY 10475 US 6/4/2020
FL 32218 US 6/5/2020
NY 13850 US 6/5/2020
FL 33695 US 6/6/2020
33302 US 6/7/2020

NY 11207 US 6/9/2020
33919 US 6/9/2020

33065 US 6/9/2020

85395 US 6/9/2020

75535 US 6/9/2020

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 84 of 94

kianna arthur
Galilee Mora
Paige Boggs
Andrea Simpson
Dianni Forland
Madison Irons
Sean Evans

Daisy Henriquez
Davia Wynn
Diamond B

Corey Liew
Timothy Desiderio
Edward Folk
Algelis Tatis

Joni Jones
Katerina Aquino
Jasmine Lopez
Alex Gonzalez
Tiffany Lee

Jamie Sell

Arvett Barnett
Jennifer Wilson
Shandiya Bynum
Melissa Staton
Nicole Cintrén
Ashley Franklin
Sanieka Glasper
Rachel Yost

Ellie Jaenke
Shirley Romero
MJS

Sarah Allison
Colleen McGeorge
Lauren Shovelson
Vanesa Jaramillo
Melanie Calderon
Haley Vasser
Nicole Garcia
Tianna Lanier
Maria Valencia
Amber Smith
Melvalyn Quinones
Nicola Pennington
Rhonda Williams
johan dixon

Frank Hogan
Ruben Dimo

Miiwaukee

Lake Elsinore
Rockland

Des Maines

Saint Louis

Napa

Dallas

Los Angeles

Sioux City
Washington

San Jose

Staten Island
Oceanside NY
Bronx NY
Bronx NY
Lansing

New Rochelle NY
Bronx NY
Chandler AZ
Warren OH
Chicago IL
Augusta GA
Lawrence Townshi NJ
Toledo OH
New York
Elizabethtown
Vicksburg

Austin

Hawthorne

Harwich

Asheville

New Jersey

Luck

conshocken

Jamaica

Studio City

Calexico

Westland

La quinta

Bronx

Bronx NY
Saint Helens ENG
Orlando FL
Sun Valley CA
chicago lk
Frederick MD

53208 US
92532 US
2370 US
50317 US
63108 US
94558 US
75229 US
90044 US
51103 US
20002 US
95141 US
40309 US
11572 US
10451 US
10452 US
48915 US
10804 US
10456 US
85226 US
44483 US
60644 US
30904 US
8648 US
43614 US
40003 US
42701 US
39183 US
78704 US
US
90250 US
2638 US
28806 US
8854 US
54853 US
19462 US
11436 US
91614 US
92231 US
48186 US
92254 US
10452 US
10462 US
wad 3xa (UK
32822 US
91352 US
60632 US
21703 US

6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
6/9/2020
HEH
HEATH
HHIRHHAH
HHH
HEHE
HAH
Hee
HHH
HHH
HHH HHH
HAE
HHH
HHH EHH
HHH
HHH
HHI
HEH
HHH
HAHAHA
HEHE
HSH
HHH
HLH
HEHEHE
HHH
HEATH HHH
HEHEHE
7/3/2020
7/4/2020
HEH
HHHHHHHH
NETH
HEH
HHH

 
Case 1:16-cr-00281-PGG

Yasmin Rodriguez
louise Louis
Janet Lee Walton
Alexa Conner
Tiffany Brown
Jamie White
Velda Whitfield
Angela Fernandes
Kayla Newhouse
MARIE RIVAS
Felicia White
Isadora Valerio
ANNETTE SIMON
Jennifer Van Atta
Natalie G

ana santiago
Charlotte Loof
Raven Velez
Anabel Ramirez
Jennifer Burgos
Ellie Fernandez
David Melendez
Alexus Butler
Taran Turner
Madison Williams
Pamela Higholt
Jasmine Carrero
Carole Davis
Reagan Pinckney
Lila Denning

Lilah Jacobs

Vatis Ruther

dko Patel

Justin Murphy
Emmanuel Sanchez
Tremaine Brown
Caple Moodie
Luis Guerrero
flizabeth Tavares
Krystina Rivera
Tyreik Williams
John Montanez
LJ. Morgan
Norah Barber
Kaela Mcneil
Aditya C

Jerry Bernard

New Orleans
Florida

Dover Foxcroft
New York
Bronx

New Bern
Bella Vista
South Charleston
New York
Lithonia
Queens
Rochester
Los Angeles
Goodyear
bronx
Tholen
Bronx

Bronx

Bronx

Bronx

Bronx
Plainfieid
Riverside
Fort Worth
Los Angeles
Fort Lauderdale
Cincinnati
Summerville
San Diego
Tulsa
Rochester
Mt. Juliet
Philadelphia
Brooklyn
Dover
Atianta
Bronx

Bronx

Bronx

Bronx

Silver Spring
New York
Vestal
Staten Island
Shakopee
Brooklyn

Document 955 Filed 02/26/21 Page 85 of 94

LA 70119 US HHHHH
FL F!32809 US HHH
VA 24426 US HHHHHHHHT
ME 4426 US 8/1/2020
NY 10027 US 8/6/2020
NY 10468 US 8/6/2020
NC 28560 US 8/6/2020
AR 72714 US 8/6/2020
WV 25309 US 8/6/2020
NY 10029 US 8/6/2020
GA 30058 US 8/6/2020
NY 19605 US 8/6/2020
NY 14609 US 8/6/2020
CA 90096 US 8/6/2020
Ad 85338 US 8/6/2020
NY 10452 US 8/6/2020
4691 LR Netherlanc 8/6/2020

NY 10452 US 8/6/2020
NY 10469 US 8/6/2020
NY 10468 US 8/6/2020
10457 US 8/6/2020

NY 10455 US 8/6/2020
6374 US 8/6/2020

CA 92504 US 8/8/2020
76101 US 8/8/2020

91602 US 8/8/2020

FL 33321 US 8/9/2020
OH 45212 US HHHHHHHH
sc 29486 US HHH
92130 US HHEHAHHH

OK 74136 US HHHHHHH
NY 14620 US HHA
TN us HHH
PA 419124 US FHA
NY 11233 US HHHHHHHH
DE 19901 US HHHHHHHH
GA 30301 US HHHHHHEH
NY 10474 US HHHHHHHE
NY 10457 US HHH
NY 10458 US AHHH
NY 10458 US HHH
MD 20906 US HHHHHBHH
NY 10118 US HHHHHHHE
13850 US HHHHHHHE

10312 US HHHHHHHH

55379 US HHHHHAH

NY 11233 US HEHEHE

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 86 of 94

fahad khan
Donica Cekaj
Chanta Scott
George Adams
Dekendra Streeter
Joselynn Lee
Sophie Frizzell
annie flores
Shanta Conner
ivy hall

kaylee newman
Taylor Love
Nasaly Gallegos
Kennedy Myers
Tj Tickell

Vanessa Hillhouse
Sarah Conner
Yesenia Hernandez
Mariana Ramirez
ivan Leguizamo
Yes Yes

Shyanne Bulson
Jay Galva
elizabeth branch
Christopher Clara
Rachel Harbison
Ardis Haskell
Nicole Faigen
Gracie D

Queens NY
Bronx

Charlotte NC
Orange Park FL
Blackville

Buffalo

Bronx

Van Nuys

Bronx NY
Chaumont

Elon

Falmouth

Salinas

Manistee

Jacksonville
Middletown

Saint Augustine

New York NY
Beaverton

Los Angeles
Worcester
Heathsville

New York

niles

Belmar

West Melbourne
Huntsville

Detroit

Abigail Martinez Andaverd Ventura

Kennadie Hendrix
Piper Hale

emerald green
Edwin Manzo
Tamara Hernandez
William Evans
Emilia Sheridan
Abigail Silva
Marylin Manson
Beylianis Maldonado
Sasha Mackey
Lydia Maru

nia sandoval
christjana wagner
manny 2020
Dorothy Agbame
Olivia Hansen

Mount Sterling
indianapolis
Locust
Sacramento
Columbia
Enfield
Somerville
Gardena
Langhorne
Springfield
Bellingham
Garland
Riverside
Nevada
milton
Alpharetta
Brooklyn

11355 US
10469 US
28273 US
32073 US
29817 US
14225 US
10460 US
91405 US
10466 US
13622 US
27244 US
41040 US
93906 US
49660 US
32081 US
19709 US
32080 US
10040 US
97008 US
90044 US
1604 US
22473 US
10024 US
44445 US
7719 US
32904 US
35763 US
US
48185 US
93001 US
A0353 US
46260 US
28097 US
95842 US
29206 US
6082 US
2145 US
90248 US
19047 US
1104 US
98225 US
75044 US
92505 US
64772 US
5468 US
30022 US
11201 US

HH
HHH
HHHHHHHE
HHHHHHHT
HHHAHHH
HHH
HHH HHH
HHAHHHEH
HHHHHHHH
HHH
HHHHHH
HAHA
HHH
HHH
HHHHH HH
HHH HH
AHHH
HA THHEH
HHHHHHAH
HHH HH
HHH
HHHHHHHE
HHHHHHHA
HAA
HHH
HHH AHHH
HH
HHH
HAHAH HH
HTH
HHH
HHHHHHHE
HERA
HH
HHHHHHEH
HHHHHHHH
HHEHAH HH
HHHHHHAH
HAH HH
HHH
HHHHHHHE
HHHHHHAH
HHA
HEHE
HEE
HAHAH

_ BARRE

 
Case 1:16-cr-00281-PGG

Nicholas Jackson
Yasmin Gomez

J Villalon

Thomas Meiswinkel
Ava Salcedo

Tobi Prichard
Dimitra Giannakopoulos
Sean Morales
Salina Leon

Gloria Corniel
Raynard Hardy
Yael Ben-adi

Philip P

Star Jones

Elvis Salcedo
Tyquawn Priester
Lizmary Delacruz
shishdi shisdhid
Lamont Andrews
Jose Estrella
Brenda Gonzalez
Luis Otero

Jan Murray

Jose Reyes

Elia Ortiz

Tania Swani

Jordan Riley
Melissa Salazar
Jamie Caya
Samantha Rutzinski
kwispy bagel

nikki tarpley

Alysia Greeen
Lizbeth Rodriguez
Scarlet Given
samantha d

Aaron Cooper
angelique johnical
Matthew Chhunkeo
Shelby Reed
Sophie Silverman
Dylan Giles

Yvette Williams
Sema-! James
kaika lacaden
Jennifer Busenbark
symphony devine

Mansfield
Lombard
Weslaco

Springfield

El Cerrito

Chicago iL
New York NY
Los Angeles CA
New York NY
Bronx NY
Henrico VA
Philadelphia PA
Bronx NY
Lancaster PA
Bronx NY
Bronx NY
Silver Spring MD
Brooklyn NY
Bronx NY
Bronx NY
Bronx NY
Pomona CA
Bronx NY
Bronx NY
Katy

Chico

West Sacramento
Vancouver

Radford

Ivy

Ormond Beach
Los Osos
Kansas City
San Diego
Champlin
Rockville
Hillsboro
Lancaster

Bala Cynwyd
Meridian Idaho
Columbia

El Paso
Honolulu
Crawfordsville
North Las Vegas

2048 US
60148 US
78596 US

US

1101 US
94530 US
60625 US
10035 US
90201 US
10021 US
10461 US
23231 US
19133 US
10456 US
17602 US
10463 US
10465 US
20903 US
11233 US
10460 US
10452 US
10473 US
91767 US
10468 US
10457 US
77494 US
95926 US
95605 US
98664 US
24141 US

US
22945 US
32174 US
93402 US
66117 US
92154 US
55106 US
20851 US
97123 US
17602 US
19004 US
83646 US
29203 US
79904 US
96819 US
47933 US
89030 US

Document 955 Filed 02/26/21 Page 87 of 94

FRHHHHAE
HHH
HHH
HHHHHHHE
HHT
HHAHHHHE
HHAHHHHH
HAHAH
HHH
HHHHHHHE
TH
HoH
HHH
HHHEHHE
SHH
HEHE
HRHHHHHE
HHH AHHH
HHH
HHH
HHHHTHAE
HH
HHHHHHHE
HHHRHHHH
HHHHHAH
HHHHHAHE
HH HEAH
HHHHHAHE
HHHHHHHA
HEATH
HHH
HHHHHHE
HHA
Hi
HHAHHHHA
HHHHHHHH
HHHHHHAH
HHRHAHHE
RHR HHHE
HAE
HHH
HATHHHE
HHHHAHEH
HHRHHHAT
HEHHHHHE
HHH
HitHHHHE
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 88 of 94

Mae Czaszwicz
Ew EW

Noemi Fortini
Jaden Lewis
Jessica Nguyen
Kylie Spencer-Schell
Amariah Craig
Hong-An Nguyen
FRANKY AUGUST
Amarachi Salawu
Sarah Mehi
Christina Boyer
Donta Moore
Andrea Emme
Ryleigh Smith
James Tyson

Juan Miguel Echevarria
Tiana Angelovska
Taylor Samsel
tami ojo

Jessica Sheppard
Selena Perez

Lily McSwain
Alvin Riggs

Yareli Hernandez
Edward Vasquez
livvy winograd
Mika Thrift

Leyla Rakshani
Antwan Stubbs
Jasmine Jauregui
Kayla Pena
Charlie Sanchez
Taylor Jackson
Samanthia Moore
Christopher Rocha
Miranda Wells
Vanessa Espinoza
Viola Tekyi
Rhiannon Chance
Normeychia Patterson
Aileen Ocampo
raika kamalaraj
betsy kungl

dylan bailey

Rose Baldwin
Rebecca Paneque

Chicago
Montclair
Orlando
Portland

San Jose
Collegeville
Uou
Huntersville
Miami
Syracuse
Pooler

Levels
Madison
Albuquerque
Palatine Bridge
Cleveland

Los Angeles
Garfield
Austin

Union
Sacramento
Franklin
Fairfax
Waycross
Center

Bronx NY
Aliso Viejo
Huber Heights
Orange
Oklahoma City
Bakersfield
Elizabeth
Woodbridge
Sumter

North Little Rock
Pomona
Lynchburg
Lake Forest
Choctaw
Lexington
Fort Mitchell
Chicago
Groton
Elmhurst
Baton Rouge
Atlanta
Jackson

60655 US
91763 US
32812 US
97214 US
95116 US
19426 US
48239 US
28078 US
33161 US
13207 US
31322 US
25431 US
30650 US
87102 US
13428 US
44125 US
90096 US
7026 US
78758 US

7083 US
95828 US

2038 US
22038 US
31503 US
75935 US
10468 US
92656 US
45424 US
92866 US
73110 US
93308 US

7208 US
7095 US
29150 US
72116 US
91766 US
45142 US
92630 US
73020 US

2421 US
36856 US
60602 US

1450 US
60126 US
76010 US
30301 US
8527 US

HHH
HUHHHHH
HHH
HHHHAHHH
HHH
HHT
HHH
HAHAH
HHBHHHH
HHHHHEHH
HHHHHHHE
HHH
HHH
HHH
HHH
HEH
HHH
HHH
HR
HSH
HLH
HHH
HHHHHEHH
HHH
HHH
AHHH
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020

 
Case 1:16-cr-00281-PGG

Danea Grier

Natali Ghanbaru
Kelsey Watson
Sameer Bidessi
alex presto

Natalia Hosana
Jack Anderson
Laila Dean

Kelli Lavender
Becca Nagode
Amariyon Lee
Jessica Valenzuela
Christy Dasilva
Angie Uribe

tyler b

Yaretzi Guzman
kenya alvarado
lexi tucker

Maisey Kleinmaier
Sarah Warren
Caroline Brown
Amina Syed

Anisa Sahib
Zacharey Foxworth
Génesis Caldera
Keara O

Christian Martinez
Kylie Wedge
Tamica Nelson
Clareese Freeman
Omar Berrios
Algelis Tatis
Samantha Streeter
Ava Berreau
Madison Ford
Joey Dipsey
Yajaira Rosario
Xiomara Rodriguez
Cheryl Pedota
Joshua Briscoe
Hezekiah Swanson
Raymel Garcia
Abigail Perez
Jason Smith

Helen Naveo

Chris Nelson
Wajeeh Baker

Akron
Glendale
Asheville
Ortando
Mission Hills
Chicago

Elk Grove
Hampton
San Marcos
Tulsa
Chicago
Salinas

Las Vegas
Las Vegas
atlanta

E| Paso

San Antonio
Arlington
Noblesville
Hot springs
Atlanta
Hicksville
Tracy
Riverview
Houston
New York
Carpentersville
Allentown
Pittsburgh
Sacramento
Manchester Town:
Bronx
Shirley
Minneapolis
Atianta
Garfield
Bronx
Bronx
Sayreville
Alexandria
Lithonia
New York
New York
Raleigh
Bronx
Bronx
Norfolk

Document 955 ~ Filed 02/26/21 Page 89 of 94

PA
CA
NJ
NY
NY
MN
GA
NJ
NY
NY
NJ
VA
GA
NY
NY
NC
NY
NY
VA

44312 US
91204 US
28806 US
32801 US
91345 US
60651 US
95758 US
23666 US
78666 US
74136 US
60602 US
93906 US
89141 US
89109 US
90013 US
79936 US
78245 US
22206 US
46062 US
71913 US
30319 US
11801 US
95376 US
33578 US
77018 US
10016 US
60110 US
18072 US
45206 US
95819 US
8759 US
10451 US
11967 US
None US
30317 US
7026 US
10463 US
10468 US
8872 US
22304 US
30038 US
10118 US
10460 US
27615 US
10473 US
10469 US
23513 US

9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/4/2020
9/6/2020
9/7/2020
HHH
seat
HH HAH
HHH
see
HAHAH
HHH HEHE
HEHE
HEHEHE
EHH AHH
HHH
HAHAH
HHH
HAHAH
HAHAH
HHH
HTH

 
Case 1:16-cr-00281-PGG

Sean sprinkle
Everything Whoopty
anthony hernandez
Jose Olmeda
Madeline Stinson
Rishawn Springer
David Stewart
Tiffany 8

Alana Farmer
Vitrina Fitzgerald
Troy Duncan
Michael Goldston
Roy Moreira
Tamika Harper
Jahrell Brown
ANTHONY VELEZ
Erin Uthe

Latasha Cargo
Rhondell Williams
Jerrell White
Shaheem Langley
Gail Mc donald
Charles Faison
Qua Stacks

Aimey Giacinto
Carol Doreen
Gwendolynn Timothy
Herndon Steele
Xanti Lou
Natarsha Austin
samaya fedd
Victor Banks

Nia May

Angelie Figueroa
Jamel Deanne
Angelique Chaparro
Danny Dejesus
Luis Matias

neisa chambers
Keiji Castro
Rimma Morozova
Karizma Ramirez
Joshua Santamaria
Ryan Aldous

Linda Luxenberg
Lexie Gomez

Albany
New York
Bronx
Lebanon

New York
Bronx

Bronx
Knightdale
Yonkers
Mahopac
Goshen

Red Lion
Atlanta
New York
Queen Creek
White city
New York
Rochester
Bronx

New york
Bronx

New York
New York
Alexandria
Sharon

East Orange
Middletown
Atlanta
Baltimore
Baltimore
Baltimore
Russellville
Virginia Beach
Teaneck
Kingston
Bronx
Bronx

San Bernardino
Phoenix

Gainesville
Bakersfield
Gi
Vancouver
Stowe

Los Angeles

Document 955 Filed 02/26/21 Page 90 of 94

NY
NY
NY
PA

NY
NY
NY
NC
NY
NY
NY
PA
GA
NY
Ad
OR
NY
NY
NY
NY
NY
NY
NY
VA
PA
NJ
DE
GA
MD
MD
MD
AR
VA
NJ
PA
NY
NY

12203 US
10459 US
10459 US
17046 US
US
10118 US
10456 US
10452 US
27545 US
10701 US
10541 US
10924 US
17356 US
30314 US
10118 US
85142 US
97503 US
10027 US
14620 US
10454 US
10025 US
10452 US
10026 US
10027 US
22315 US
16146 US
7017 US
19709 US
30318 US
21230 US
21206 US
21230 US
72801 US
23464 US
7666 US
18704 US
10469 US
10457 US
92410 US
85012 US
US
32608 US
93306 US
68577 US
98682 US
96150 US
90001 US

HHHHRHHE
HHHHHHHE
HEHE
HHH THER
THT
HHH
HHH
HHHHHHEH
HHH
HAHHHAHH
HHHHHHAH
HHHEHAE
HHHHAHAH
HHHHHHAH
BHRHHHHH
HHHHHER AH
THT
SHE
HEHEHE
HHHHIHAE
HHH
HAHAH
HRHHHHH
HHH
HHH
HHHHHHHE
HHHAHHHE
AHHH
HHH THE
SHEE
HEATH
AHHH
HHH
AHHH
HHH
HEHEHE
HAHAH
HHHHHHHH
HHHR HHH
HHH
HAHAHA
EHH HE
HEH
HaHHHHHH
HAH
HEH HH
HHHHRHAT

 

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 91 of 94

Laure! iseminger
Mia Nevins
kaya trout

Ntombizodwa Winniefred

Gonzote Elver
Rondane Hollar
Gary Thaler
Kelci Ross
Janice Fox
lsabella Gutierrez
_ Khushi Prabhakar
Michelle Hernandez
Lily Estep
Alexa Estrada
Latysha Wilkerson
Kyra Knox
samara ruiz
Sara Brennan
Nikki Vataha
Mia Contreras
Abby Hernandez
Riley jordan
serenity johnson
Kenna History
Brianna Gomez
Kayla Horne
Sage Maiava
Sukanya Duncan
Patricia Hodge
Maliyah Denmark
brianna rojas
nathalie r
Jennifer Caceres
Jayda Gray
karolina galarza
Jadyn Marks
Hannah Menendez
Julissa Rocha
Shirley Juarez
Kemyra Jenkins
Tera Walker
kendal fahl
Naomi Perez
sterling lawrence
emily cangiano
Chlice Justin
Jaymie Conn

Benton Harbor
Monongahela
Chillicothe
Polokwane
Los Angeles
Bronx NY
Boston MA
White City
Appleton
Visalia
Monroe

San Antonio
Charleston
Glendale
Marion
Marysville
Houston
foxboro

Show Low
Turlock
Orlando
indianapolis
Oklahoma City
Lame Deer
Bolingbrook
Edwards
Kaneohe

New York
Raleigh

Ocala

Jupiter

fort myers
Bronx

Monroe

Archer

Pomona
Houston
Baltimore
Hampton
Dayton
Detroit
mustang
Hollywood
Gretna
Tennessee

49022 US
15063 US
45601 US
US
90011 US
10467 US
2115 US
66872 US
54911 US
93291 US
10950 US
78224 US
25306 US
85302 US
28752 US
43040 US
77073 US
2035 US
85901 US
95382 US
90221 US
46231 US
73114 US
59043 US
60440 US
93523 US
96744 US
10003 US
27616 US
6672 US
33458 US
33967 US
10457 US
28110 US
US
32618 US
US
91767 US
77081 US
21230 US
23669 US
45458 US
48210 US
73064 US
33025 US
70056 US
37040 US

HAH
HHAHHHHE
HHSHHHHE
HHH
HAHAHAHA
HHHHHHHE
HHH
HHH
HEE H
HAHAHA
HHHHHHHE
HHH AHHH
HHH HHH
HHH
HHH HH
HAH
HAHHHHRH
HHH HAH
HHHHHHEH
HHH
AHHHHHHH
EHH THEA
HHH
HHAHHAHE
HHHHHHHH
HHA
HHHHHAHE
HHH
HHH
HHH RH
HHHHHHEH
HHH
HHHHHHHH
HHAHHTHH
HHH HE
HAHAH
HEHHHHH
HAH
HHHHHHHE
HHH
HHHHHHaH
HHHRHHH
Ha HHH
HHH AH
HHHHARHHE
HHAHHHHE
HHH HHHHH
Case 1:16-cr-00281-PGG

Raymond Muller
mika armiento
Morgan Williams
JOSHUA Padilla
Betania Garcia
Jonathan Ortiz
LORETTA PADUANO
Amelia Margita
Mariah Miler
Dylan Guerard
Bianca Bonilla
Meah Appleton
Allison Gomez
Raquel Toral
Karolin Cruz
Kyara DeJesus
Christopher Baez
Jahmel Sanders
David Rodriguez
Drew Pearson
jesslynn r
madeline nelson
Savanna Lay
Vanessa Osafo
Jean Chagnon
Melony Galarza
Kenneth Sherwood
Jim Lassin
Gregory Rosales
Natalie Howard
anna zhang

Rita Page

Sali Vargas
Sebastian Valverde
Gigi LaBella

Roanoke

Keyser

Plano

Des Plaines

Wichita

Bronx NY
Sandy Level VA
Fort Worth

NORTH CAROLINA
Pennington

Bronx NY
Traverse City
Waterbury

Dallas

Bronx NY
Brooklyn NY
Bronx NY
New York NY
Miami FL
Monticello NY
Ewa Beach

Gastonia

Brooklyn

Harrisburg

Montréal

Brooklyn

Buford

Hollywood

Houston

Westford

Los Angeles

Prichard

Hamden CT
HERSHEY PA

24015 US
26726 US
75074 US
60016 US
67212 US
10465 US
24161 US
76131 US
28804 US
8534 US
10452 US
49686 US
6705 US
75217 US
10456 US
11217 US
10451 US
10009 US
33177 US
12701 US
96706 US
28054 US
11204 US
17111 US
H2K US
11206 US
30519 US
33025 US
77089 US
1886 US
90009 US
36610 US
6514 US
4.7E+08 US
US

Document 955 ~ Filed 02/26/21 Page 92 of 94

HHA HH
HTT
HHH
AHHHHHHH
HHH
HHHHHHHE
1/2/2021
1/5/2021
HAHAHAHA
BAHAY
HHHHHHAA
HHA
HHH
THEE
HHHHH HH
HHH
RRHHHH
HAHAH
HEHE
HHAHHHH
SHAH
HHH
HHAHHHHE
HHHHHHHE
HHH
HHH
HHH
HHRHRHHE
HHHHAHHH
HRHH A
HHTHAHHH
HH
HHH
HHH
HeHHHHAH

 
Case 1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 93 of 94

Deombdr Overs lo'40004

WY boyy
Wen yan Veen
Vy WA AVA

Poon Wo Wahl

mM Law

evi of LOny ky
Hyp Veew\  Y.

Nan Nowe WW Ww)
 

v

eWOnadg wedding

1:16-cr-00281-PGG Document 955 Filed 02/26/21 Page 94 of 94

A aul jo Auadoud at} s}, SulBeyoed StU.

Bere ee ee
placid Ss} pue ,2oNuag {E}SOd ‘S']

pa

Case

‘OBO? ANT 2oNUag jeysOg “SN @ Yubda.
4g JEW! Quoug Suipuesn asn yoy fjajos

Sere

gh FEE

o

*ADINIAS TWLSOdl
SHIVLS G3LINN

SERVICE

i

S$ a321Nn *

 

%

*hisoa S2D

od | | \v WW)
oo Sorter ye J

 

  

 

 

   

 

 

 

  

“GOLSLX GeO LL -do
0202 Aine D¢4da

 

 

 

 

 
 

(AINO SassaHgay ‘S11 oF + lz

Sat! pee co eee wee -
7 OR " |
7 Oe 92 G74 3666-XXX-XX-XXXX NSd 6roz HOU ‘a1 ev YINYOO SIHL Wo aad Cy.
“t we “‘papnyuy] soueNsu! OO'CORS =
Jf i | oO ampules ofordurs wo aut, [Uavcraaninh dary Aetied “LLB L-@ze-008 NES Jo WosSASN USIA ‘_BupeL ssn so dnyad 404
a ) SI ae

     

“S70 4 “sq |

—

 

Lanai AX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

yack  ™aN
\ va, 299

‘dnyc

 

     

   

\ og Zounjdsooyy | eed Yel [2]
$ s BOQ 40 43)
* yO AA3\
seog yabeysog PjoLt 823 vunwerg AepHoHyAepUns eyBery/Sunpuey, epeds
$ $ Fy LE | | t TaNGHS Guus asvaid 10)
wet TRRQSIEAG JO} .CORIG 180d TAO +9 quey Sa sri 9 18}ay.
deg uoReHOdsuE A WR (aquyene eraym ‘99; reuomppe) penbey ented WY O€-04 cl
reuwly enti | 9a idrsoay UNE seg Arenyary WW 8-01 TPardesay Cue {.piqe(fene e1aum ‘oe jevoInpe} peunboy Alanya deqopidepuns F]
Aadageg Ae pinye:
$ 4 noone: C1 CO, td (dep sseureng pau palaniep) aeniiag AEP ves ON
maooe C) wroed O suopdo fuealied
. vanep uo emeuBls 8,aasse2ppe Ou} UIEIGS OF Gund were inaus uoqend oINges JeU}O 10 ajeideogs feu
94 000 28. SOVEMSU] aul Auangeg painpsyos | CAI WA) pedlissoy S72C) |s eespsunpe aii Uy wan BUT BABO] THs BOOS also Ou ‘pPayeta YOU SiKOq ey | "AOS idiecou winery Seseyound
ip uc SeaIes GOD Seseuond {6 wd {aquemnsuy {AUOMIPPE sagnyound (2 HO ‘eunaubys 6, 68552sppe OH) saynbay
g + $ / WY / fy segelu yt Ht xoq Peuynbey aureuGis, oy yOBYS yenw sew eu: ION QAXINGSY AUNIYNSIS o
eee sa yawwojsng) SNOWdO ASAIISO .
(ANCA) a
ebesog ajed Aen20 paInpeyos apeg diz Od G ; os
. AS vat
eoeD] TIN RQ ASOT, oe

Aan T]

  

“OR, T89V wSDVUES fAISGg Jo ON yaoly Asueby te1eped ‘ON "OO ayuadi99 gScdsn
j GE WaT ey CCH alee ees ae uiebabe

Ani

   

SN W0b heb 2b5 fa

WOOO

oul Oo el OE

               

1OOVIG

>} AM?) ey ~\ wv

SSO AE NS

SSAYHdXF | ogi
vA IDIAUTS

ALIUOdd |

wav UNEITVIN AOV Id

rey) 49 AMY 7
anand
HGAWaAhAG = M32 4H may ¥ OIG

 

SaLULS G3LINA

KaQ SG

IV

   

 

tua eve! TINOUS
PO een Eee cle

qwisod a |

 

 
